Case: 1:19-cv-05626 Document #: 29-3 Filed: 12/12/19 Page 1 of 60 PageID #:236


                                                                                          8


          Organic Acids in Fruits: Metabolism,
          Functions and Contents
          Robert P. Walker and Franco Famiani
          Dipartimento di Scienze Agrarie, Alimentari e Ambientali, Università
          degli Studi di Perugia, Perugia, Italy


          ABSTRACT

          Fleshy fruits and their products are important constituents of the human diet
          and are also of considerable commercial importance. A large number of differ-
          ent organic acids are present in the fleshy parts of all fruits, but the contents of
          these can vary greatly both between fruits of different species and their culti-
          vars. The presence of organic acids in the fleshy parts of fruits affects both their
          palatability and their utilization in fruit products. The organic acids malic,
          ­citric, isocitric, galacturonic, quinic, oxalic, and tartaric are very abundant in
           some fruits, and the phenolic acids and ascorbic acid are of ubiquitous occur-
           rence in fruits. The metabolism, functions and contents of organic acids in the
           fleshy parts of fruits are outlined in this chapter.

          KEYWORDS: ascorbic acid, chlorogenic acid, citric acid, fleshy fruits,
          galacturonic acid, isocitric acid, malic acid, oxalic acid, organic acids,
          phenolic acids, quinic acid, tartaric acid



          ABBREVIATIONS

          CoA        Coenzyme A
          3‐CQA      3‐O‐caffeoyl‐quinic acid
          4‐CQA      4‐O‐caffeoyl‐quinic acid
          5‐CQA      5‐O‐caffeoyl‐quinic acid
          DAHP       3‐Deoxy‐D‐arabino‐heptulosonic acid 7‐phosphate



          Horticultural Reviews, Volume 45, First Edition. Edited by Ian Warrington.
          © 2018 John Wiley & Sons, Inc. Published 2018 by John Wiley & Sons, Inc.

                                                                                          371
Case: 1:19-cv-05626 Document #: 29-3 Filed: 12/12/19 Page 2 of 60 PageID #:237

         372                              ROBERT P. WALKER AND FRANCO FAMIANI


         DHAR       Dehydroascorbate reductase
         DHQ        Dehydroquinic acid
         DHS        Dehydroshikimic acid
         GDP        Guanosine diphosphate
         ICL        Isocitrate lyase
         MDH        Malate dehydrogenase
         MDHAR      Mondehydroascorbate reductase
         MDH        Malate dehydrogenase
         ME         Malic enzyme
         NAD        Nicotinamide adenine dinucleotide
         NADP       Nicotinamide adenine dinucleotide phosphate
         OAA        Oxaloacetate
         PEP        Phosphoenolpyruvate
         PEPC       Phosphoenolpyruvate carboxylase
         PEPCK      Phosphoenolpyruvate carboxykinase
         PPDK       Pyruvate, orthophosphate dikinase
         UDP        Uridine diphosphate

           I. INTRODUCTION
          II. THE FUNCTION OF THE FLESH OF FRUITS AND ITS IMPLICATION FOR THEIR
              ORGANIC ACID CONTENTS
         III. ACIDS THAT CONTAIN A BENZENE RING: THE AROMATIC ACIDS
              A. Quinic and Shikimic Acids
                 1. Occurrence and Functions of Quinic Acid in Plants
                 2. Synthesis and Catabolism of Quinic Acid
                 3. Occurrence and Contents of Quinic and Shikimic Acids in Fruits
              B. The Phenolic Acids
                 1. Functions of Phenolic Acids in Fruits and Other Plant Tissues
                 2. Synthesis of Phenolic Acids
                 3. Occurrence of Phenolic Acids in Fruits
              C. Other Aromatic Acids
         IV. THE INTER‐RELATED ACIDS: ASCORBIC, OXALIC, TARTARIC, AND
              GALACTURONIC
              A. Ascorbic Acid (Vitamin C)
                 1. Functions of Ascorbic Acid in Fruits and Other Plant Tissues
                 2. Synthesis of Ascorbic Acid in Fruits and Other Plant Tissues
                 3. Occurrence and Contents of Ascorbic Acid in Fruits
              B. Tartaric Acid
                 1. Occurrence and Functions of Tartaric Acid in Plants
                 2. Synthesis of Tartaric Acid
                 3. Occurrence and Contents of Tartaric Acid in Fruits
              C. Oxalic Acid
                 1. Functions of Oxalic Acid in Fruits and Other Plant Tissues
                 2. Synthesis and Catabolism of Oxalic Acid in Plants
                 3. Occurrence and Contents of Oxalic Acid in Fruits
              D. Galacturonic Acid
Case: 1:19-cv-05626 Document #: 29-3 Filed: 12/12/19 Page 3 of 60 PageID #:238

          8. ORGANIC ACIDS IN FRUITS                                             373


            V. FATTY ACIDS
           VI. MALIC, CITRIC, AND METABOLICALLY RELATED ACIDS
               A. Krebs Cycle Acids
                  1. Synthesis of Krebs Cycle Acids
                  2. Subcellular Location of Krebs Cycle Acids in Fruits
                  3. Breakdown and Utilization of Krebs Cycle Acids
                  4. Metabolic Functions of Krebs Cycle Acids in Fruits
                  5. The Role of Krebs Cycle Acids in Nitrogen Metabolism
                  6. Occurrence and Contents of Krebs Cycle Acids in Fruits
          VII. CONCLUSIONS
          LITERATURE CITED




          I. INTRODUCTION

          Fleshy fruits and their products are of considerable commercial value and
          are important constituents of the human diet (Tucker 1993). The contents
          of organic acids and their derivatives in the flesh of fruits have important
          dietary considerations, affect the taste of the fruit and in some cases its
          suitability for processing into various fruit products (Noonan and Savage
          1999; Arrigoni and De Tullio 2002; Robbins 2003; Franceschi and Nakata
          2005; Sweetman et al. 2009; Nguyên   ̃ and Savage 2013a).
             An organic acid is a molecule that dissociates in aqueous solution to
          release one or more protons. For many organic acids this results from
          the dissociation of a carboxylic acid group but for others, such as ascor-
          bic acid, this is not the case (Ulrich 1971; Linster and Van Schaftingen
          2007). The degree of this dissociation is largely dependent on both the
          acid in question and the pH of the solution in which it is dissolved: the
          lower the pH the less dissociated is the acid. Hence, in the cyto-
          plasm – which has a higher pH – many organic acids are present almost
          entirely as the anion, whereas in the vacuole – which has a lower pH– a
          much higher proportion of undissociated acid is present. Organic acids
          are often referred to by the name of their anions, such as citrate or
          malate, and this is the form that acts as a substrate for most enzymes
          and transport proteins (Walker and Chen 2002).
             A large number of organic acids are present in the fleshy parts of all
          fruits, but most of these are in low abundance (Vickery and Pucher 1940;
          Thimann and Bonner 1950; Nitsch 1953; Ulrich 1971). In this chapter,
          attention is focused on those organic acids that can be abundant. The
          different organic acids present in fruits function in numerous and often
          unrelated metabolic processes, and include compounds that act as
          intermediates in diverse metabolic pathways, precursors for the synthe-
          sis of amino acids, many plant hormones (e.g., auxins, gibberellins and
Case: 1:19-cv-05626 Document #: 29-3 Filed: 12/12/19 Page 4 of 60 PageID #:239

         374                                       ROBERT P. WALKER AND FRANCO FAMIANI


                                           Imported sugars


                     Pentose
                    phosphate
                     pathway         Glucose 6-P      Fructose 6-P

           Erythrose 4-P        Glycolysis


                                          PEP                                Ascorbic acid
         Shikimate pathway


                              OAA        Pyruvic      Fatty acids
                                          acid                        Oxalic acid      Tartaric acid
            Quinic acid
           Phenolic acids
                            Malic acid
                                         Krebs      Citric acid
                                         cycle       Isocitric acid
                                         acids      Succinic acid


         Fig. 8.1. Simplified scheme showing the pathways utilized in the synthesis of the main
         groups of organic acids found in fruits. OAA = Oxaloacetate; PEP = Phosphoenolpyruvate.


         salicylic acid), fatty acids, a large number of secondary metabolites, and
         certain cell wall components (Ulrich 1971). These acids can be divided
         into groups based on the pathways utilized in their synthesis, and a
         simplified scheme illustrating this is shown in Fig. 8.1.
            The total amount of organic acids that are present in the fleshy parts
         of fruits of different species and their cultivars can vary greatly, as can
         the relative abundance of the individual organic acids. In addition,
         these contents are dependent on both the tissue of the fruit and its stage
         of development, as well as diverse environmental factors (Sweetman
         et al. 2009; Ford 2012; Etienne et al. 2013; Famiani et al. 2015). Malic
         and/or citric acid are abundant in the flesh of most fruits (Vickery and
         Pucher 1940; Thimann and Bonner 1950; Sweetman et al. 2009; Etienne
         et al. 2013; Famiani et al. 2015). For example, their content can account
         for up to 40–50% of the dry weight of the unripe flesh of fruits such as
         apricot (Baldicchi et al. 2015). In many fruits quinic acid can be abun-
         dant, and can account for 20–30% of the dry weight of the flesh of some
         citrus fruits early in development (Albertini et al. 2006). In a smaller
         number of fruits, either oxalic or tartaric acid can be very abundant
         (Thimann and Bonner 1950; Ulrich 1971; Nguyễn and Savage 2013a;
         Van den Bilcke et al. 2014).
Case: 1:19-cv-05626 Document #: 29-3 Filed: 12/12/19 Page 5 of 60 PageID #:240

          8. ORGANIC ACIDS IN FRUITS                                             375


             The aim of this chapter is to provide a concise account of the metabo-
          lism, functions, and contents of malic, citric, quinic, phenolic, ascorbic,
          oxalic, and tartaric acids in the fleshy parts of fruits.


          II. THE FUNCTION OF THE FLESH OF FRUITS AND ITS
               IMPLICATION FOR THEIR ORGANIC ACID CONTENTS

          The fruits of many plants serve both to protect and assist in the dispersal
          of the seeds. Certain fruits are fleshy (e.g., plum, grape, and blueberry),
          whilst others are not (e.g., pea, maize, and Arabidopsis) (Vines and
          Rees 1968; Coombe 1976). In this chapter, fleshy fruits refer both to
          fruits that are used as either a dessert or a vegetable, and to fruits of
          both cultivated and wild plants. Non‐fleshy fruits can assist in the dis-
          persal of the seeds in diverse ways. For example, some fruits possess
          fibrous papery outgrowths of the ovary wall (e.g., sycamore), and these
          assist in the dispersal of the seed by wind. The functions of the fleshy
          parts of fruits are to attract animals that disperse their seeds and also to
          protect the seeds (Coombe 1976; Cipollini and Levey 1997; Barry 2010;
          Bolmgren and Eriksson 2010). Fleshy fruits have evolved indepen-
          dently several times (Mack 2000), and in the case of a large number of
          commercially grown fruits their characteristics have been extensively
          modified by human selection and breeding over many thousands of
          years (Bollard 1971; Janick 2005; This et al. 2006; Wu et al. 2014). The
          fleshy parts of fruits can be derived from various tissues, and which
          tissue gives rise to the flesh depends on the fruit in question. In berry
          fruits (e.g., grape, currant, kiwifruit, tomato, and blueberry) and drupes
          (e.g., plum, cherry, peach, raspberry, and blackberry), the fleshy part of
          the fruit is derived from the ovary wall (pericarp). A drupe is a berry in
          which the inner part of the ovary wall (endocarp) becomes woody. In
          some other fruits (e.g., pome fruits: apple, pear, and medlar) the fleshy
          tissue is derived from the receptacle (Vines and Rees 1968; Bollard
          1971; Coombe 1976). The fleshy parts of fruits ripen when the seeds are
          approaching maturity. Thus, the flesh of unripe fruits is less attractive
          to animals and hence contributes to protecting the developing seed.
          Various features of unripe flesh, such as a hard texture, sour taste and
          green color can contribute to making it less attractive. A number of
          changes occur to the flesh during ripening that make it attractive to
          animals. These changes often include a softening of the flesh, the devel-
          opment of an attractive coloration, the release of volatile compounds
          with an attractive odor, and a change to a sweeter taste (Vines and Rees
          1968; Coombe 1976; Willson and Whelan 1990; Tucker 1993; Smith
Case: 1:19-cv-05626 Document #: 29-3 Filed: 12/12/19 Page 6 of 60 PageID #:241

         376                               ROBERT P. WALKER AND FRANCO FAMIANI


         et al. 2003; Barry 2010). The flesh of diverse fruits show these changes
         during ripening. Many of these fruits have evolved independently of
         each other (Mack 2000), and this indicates that this group of character-
         istics has also evolved on different occasions and that these character-
         istics are of widespread importance in attracting animals.
            The organic acid content of fruits contributes to both their taste and
         flavor (Bollard 1971; Ford 2012; Mikulic‐Petkovsek et al. 2012; Famiani
         et al. 2015). The sourness of a fruit depends largely on the relative
         amounts of organic acids and sugars present (Mikulic‐Petkovsek et al.
         2012; Famiani et al. 2015). Thus, if a sour fruit is harvested it can be
         made to taste sweet if sugar (usually sucrose) is added to it. The flesh of
         many fruits selected for human consumption accumulates large
         amounts of imported sugars. Further, starch is converted to soluble sug-
         ars in the flesh of fruits in which it is accumulated before ripening;
         examples are tomatoes, apples, kiwifruits and bananas, although in the
         latter fruit there is only a partial conversion (Hubbard et al. 1990;
         Antognozzi et al. 1996; Berüter and Feusi 1997; Schaffer and Petreikov
         1997). In the flesh of many fruits the amounts of abundant acids per
         gram fresh weight (FW) such as malic and citric decrease during ripen-
         ing. This decrease can arise either as a result of metabolism of the acid,
         or from a dilution effect arising from the expansion of the flesh during
         fruit development and ripening (Famiani et al. 2005, 2015; Sweetman
         et al. 2009). However, in some fruits there is little decrease in organic
         content per gram FW (i.e., in concentration), and in some it actually
         increases (Famiani et al. 2015). Nevertheless, in many of these fruits
         the increase in soluble sugar concentration during ripening comple-
         ments the presence of malic and citric acids and imparts on the flesh a
         sweet taste. Thus, in the unripe flesh of many fruits a higher content of
         certain organic acids and a low content of sugars imparts on the flesh a
         sour flavor, and this contributes to making them less palatable to
         animals.
            Present‐day citrus fruits have arisen as a result of selection and breed-
         ing by humans over many thousands of years (Wu et al. 2014). Certain
         sweet cultivars of orange, lemon and lime contain very low amounts of
         both malic and especially citric acids in their flesh, whereas other cul-
         tivars can have high contents (Albertini et al. 2006). Thus, the very dif-
         ferent contents of malic and citric acid in present‐day citrus fruit
         cultivars likely arose as a result of selection and breeding by humans.
         The very low amounts of malic and citric acid in the flesh of some of
         these fruits indicates that, in the flesh of others in which these contents
         are high, the bulk of these contents is not necessary for their develop-
         ment and metabolism. However, a certain proportion of the content of
Case: 1:19-cv-05626 Document #: 29-3 Filed: 12/12/19 Page 7 of 60 PageID #:242

          8. ORGANIC ACIDS IN FRUITS                                            377


          these acids must have underlying metabolic functions. In the case of
          other acids such as quinic, tartaric, oxalic and the phenolic acids and
          their derivatives it is possible that, in certain fruits, a proportion of
          their content is associated with altering the palatability of the fruit and
          with other interactions with animals and microbes. Such interactions
          include deterring insect and microbial attack and imparting an attrac-
          tive color on the fruit, often through further metabolism of the acid to a
          colored compound (e.g., anthocyanins) (Guo et al. 2014).
             Fleshy fruits contain tissues other than their flesh, and there must be
          a tissue that prevents the seeds from being destroyed by the animal that
          disperses it (Vines and Rees 1968). Seeds that are ingested by the ani-
          mal have a woody coating, the origin of which is often either the seed
          coat itself (e.g., berries such as grapes, tomatoes and currants) or the
          inner part of the ovary wall (e.g., drupes such as blackberries and rasp-
          berries). In other cases (e.g., the drupes cherry, plum, and peach) the
          seed is usually not ingested by the animal but is discarded along with
          the woody endocarp that encloses and protects it (Vines and Rees 1968).
          The organic acid contents of these seeds and woody endocarps are very
          different from the fleshy parts (Noona and Savage, 1999; Walker et al.
          2011a,b; Famiani et al. 2012).



          III. ACIDS THAT CONTAIN A BENZENE RING:
                THE AROMATIC ACIDS

          A number of organic acids present in the flesh of fruits contain a benzene
          ring, derived from intermediates of the shikimate pathway. This path-
          way is located in the plastid and consists of seven enzymatic reactions
          that convert phosphoenolpyruvate (PEP; produced by glycolysis) and
          erythrose 4‐phosphate (derived from the pentose phosphate pathway) to
          chorismate (Fig. 8.2) (Widhalm and Dudareva 2015). The shikimate
          pathway produces metabolites that are used in the synthesis of aromatic
          amino acids, anthocyanins, lignin and numerous other metabolites.


          A. Quinic and Shikimic Acids
          1. Occurrence and Functions of Quinic Acid in Plants. Quinic acid is
          accumulated in a number of organs such as the leaves, fruits and tubers,
          and its concentration differs greatly between plant species (Yoshida
          et al. 1975; Farré et al. 2001; Marsh et al. 2009). In those tissues in
          which its subcellular location has been determined, the bulk of the
Case: 1:19-cv-05626 Document #: 29-3 Filed: 12/12/19 Page 8 of 60 PageID #:243

         378                                   ROBERT P. WALKER AND FRANCO FAMIANI


                                                       Quinate
                    PEP                             dehydrogenase
                      +            DAHP           DHQ             Quinic acid
                Erythrose 4-P



                                                  DHS
                                                                     Vacuole
                                          Shikimate
                                     dehydrogenase

                                                 Shikimic
                                                  acid                Quinate
                                                                     hydrolase



                                              Chorismic acid

         Fig. 8.2. Simplified scheme showing the shikimate pathway and the synthesis of
         quinic and shikimic acids. PEP = Phosphoenolpyruvate; DAHP = 3‐Deoxy‐D‐arabino‐­
         heptulosonic acid 7‐phosphate; DHS = Dehydroshikimic acid; DHQ = Dehydroquinic acid.



         quinic acid is located in the vacuole (Moskowitz and Hrzadina 1981;
         Yamaki 1984; Farré et al. 2001; Fortes et al. 2011). Quinic acid is thought
         to act as a reserve compound for phenolic biosynthesis in some plant
         tissues, including fruits (Boudet et al. 1985; Ossipov et al. 1995; Marsh
         et al. 2009; Boudet 2012; Zulet et al. 2013). For example, in the devel-
         oping needles of a number of conifers, large amounts of quinic acid that
         accumulate in the vacuole (10–14% of dry mass) are utilized as the
         needle matures (Ossipov et al. 1995). In fruits of different kiwifruit spe-
         cies, the quinic acid content per fruit decreases during development
         and could function as a storage compound that is subsequently utilized
         in the synthesis of phenolics (Marsh et al. 2009). Nevertheless, even in
         fruits in which there is no decrease in content per fruit (when this
         decrease is determined as the difference in content measured at two
         points several days apart) quinic acid could also serve the same pur-
         pose. This is because there could be times when there are short‐term
         effluxes of quinic acid from the vacuole and it is utilized, and periods
         when quinic acid is synthesized and transferred to the vacuole.

         2. Synthesis and Catabolism of Quinic Acid. Quinic acid is synthe-
         sized by a reaction that branches off the shikimate pathway (Fig. 8.2).
         Quinate dehydrogenase converts dehydroquinic acid (an intermediate
         of the shikimate pathway) to quinic acid, which can be stored in the
Case: 1:19-cv-05626 Document #: 29-3 Filed: 12/12/19 Page 9 of 60 PageID #:244

          8. ORGANIC ACIDS IN FRUITS                                                           379


          vacuole (Ossipov et al. 1995; Marsh et al. 2009; Boudet 2012). Stored
          quinic acid can re‐enter the shikimate pathway by the action of either
          quinate deydrogenase or, in some plant tissues, quinic hydrolase
          (Leuschner et al. 1995; Boudet 2012; Guo et al. 2014). A different fate
          for quinic acid is its direct use in the synthesis of compounds such as
          the chlorogenic acids (conjugates of quinic acid and cinnamic acids)
          (Guo et al. 2014).

          3. Occurrence and Contents of Quinic and Shikimic Acids in Fruits.
          Quinic acid is present in the flesh of most fruits and, in the flesh of
          some it is abundant (Okuse and Ryugo 1981; Moing et al. 1999; Albertini
          et al. 2006; Garcia‐Marino et al. 2008; Chen et al. 2009). Typical con-
          centrations of quinic and shikimic acids in the flesh of fruits are shown
          in Tables 8.1 and 8.2, and from these it is evident that in most fruits
          shikimic acid is usually much less abundant than quinic acid. For those
          fruits in which it has been studied it is clear that the content of quinic
          acid is often dependent on the genotype/cultivar of a given type of fruit.
          Further, this content varies between tissues of a fruit, and is also
          dependent on their stage of development. In addition, quinic acid con-
          tent can also be affected both by the conditions under which the fruit is
          grown and by storage and processing of the fruit after harvest. For several
          fruits some of these factors are considered below.

          Table 8.1. Concentrations of quinic acid (QA; mg g–1 FW) in the flesh of some ripe fruits.
          Fruits                               QA level                  Reference
          Apple                                0.17–0.66                 Fuleki et al. 1994
          Babaco                               0–1.5                     Rodriguez et al. 1992
          Blackberry                           0.01–0.2                  Wrolstad et al. 1980
          Blueberry (highbush)                 0.26–0.39                 Markakis et al. 1963
          Blueberry (lowbush)                  ca. 10                    Kalt and McDonald 1996
          Citrus (various)                     2.0–7.0                   Albertini et al. 2006
          Cranberry (European)                 3.8–13.3                  Česonienė et al. 2015
          Currant (black)                      0–1.5                     Rodriguez et al. 1992
          Kiwifruit                            4.0–13.0                  Marsh et al. 2009
          Medlar                               1.2                       Rodriguez et al. 1992
          Peach                                3.0                       Byrne et al. 1991
          Peach                                1.0–2.0                   Dirlewanger et al. 1999
          Pear                                 0.38–0.48                 Drake and Eisele 1999
          Plum (damson)                        5.0                       García‐Mariño et al. 2008
          Plum (Japanese)                      1.6–5.2                   Robertson et al. 1992
          Quince                               Trace–0.6                 Silva et al. 2002
          Strawberry                           0.25                      Moing et al. 2001
          Tamarillo                            3.7–8.2                   Rodriguez et al. 1992
          Whortleberry                         5.2–11.3                  Rodriguez et al. 1992
Case: 1:19-cv-05626 Document #: 29-3 Filed: 12/12/19 Page 10 of 60 PageID #:24

          380                                      ROBERT P. WALKER AND FRANCO FAMIANI


          Table 8.2.   Concentrations of shikimic acid (SA; mg g–1 FW) in the flesh of some ripe
          fruits.
          Fruits                            SA level                 Reference
          Apple                             0.003–0.02               Fuleki et al. 1995
          Blackberry                        0.028–0.089              Mikulic‐Petkovsek et al. 2012
          Blueberry (lowbush)               0.07                     Kalt and McDonald 1996
          Currant (red)                     0.353                    Mikulic‐Petkovsek et al. 2012
          Currant (black)                   0.027                    Mikulic‐Petkovsek et al. 2012
          Currant (white)                   0.281                    Mikulic‐Petkovsek et al. 2012
          Cherry (sweet)                    0.5–2.0                  Kelebek and Selli 2011
          Cherry (sweet)                    0.015–0.048              Ballistreri et al. 2013
          Gooseberry                        0.580–0.722              Mikulic‐Petkovsek et al. 2012
          Jostaberry                        0.844                    Mikulic‐Petkovsek et al. 2012
          Pear                              0.04–0.07                Drake and Eisele 1999
          Quince                            0.01–0.02                Silva et al. 2002
          Raspberry                         0.014–0.020              Mikulic‐Petkovsek et al. 2012
          Strawberry                        0.004–0.018              Sturm et al. 2003



          Stone fruits. Plums and peaches can contain appreciable amounts of
          quinic acid (De Moura and Dostal 1965; Moing et al. 1998; Garcia
          Mariňo et al. 2008; Singh et al. 2009). In the ripening flesh of 12 peach
          cultivars the concentration of quinic acid was between 2.2 and 5.3 mg
          g–1 FW (Byrne et al. 1991). The quinic acid concentration of whole ripe
          fruits of a range of Japanese plum genotypes contained 1.6–5.2 mg g–1
          FW (Robertson et al. 1992). The quinic acid concentration (g–1 FW) at
          several stages of the development of the flesh + skin of four stone fruits
          (apricot, plumcot [Japanese plum/apricot hybrid], Japanese plum and
          peach) has been reported (Bae et al. 2014). Quinic acid was several‐fold
          more abundant in peach and plum than in apricot. In all these fruits it
          appears that the quinic content of the entire flesh + skin does not
          decrease during most of development (Bae et al. 2014), and therefore
          most of the decrease in concentration arises from a dilution effect
          brought about by the expansion of the flesh. In peach (‘Monroe’) flesh,
          the quinic acid concentration decreased from 10 mg g–1 FW at 80 days
          after flowering to 2 mg g–1 FW 60 days later in ripe fruit at 140 days
          (Chapman and Horvat 1990). However, there was no decrease in the
          quinic content per whole flesh, and the decrease could be accounted
          for by the expansion of the flesh (Chapman and Horvat 1990).

          Pome fruits. Apples contain appreciable amounts of quinic acid
          (Hulme and Wooltorton 1957; Wu et al. 2007). In five cultivars of apple,
          quinic acid (g–1 FW) decreased during ripening, and it was suggested
          that it was used in the synthesis of chlorogenic acid (Blanco et al. 1992).
Case: 1:19-cv-05626 Document #: 29-3 Filed: 12/12/19 Page 11 of 60 PageID #:24

           8. ORGANIC ACIDS IN FRUITS                                          381


           In general, pears contain appreciable amounts of quinic acid, but its
           abundance can differ greatly among cultivars (Arfaioli and Bosetto
           1993; Chen et al. 2007; Sha et al. 2011a). Drake and Eisele (1999)
           reported values of 0.38–0.48 mg g–1 FW in ripe pear flesh. Quinic acid
           is also present in appreciable amounts in medlar (Barbieri et al. 2011).

           Soft fruits. In the ripe berries of 40 genotypes of European cranberry
           (Vaccinium oxycoccos) the quinic acid concentration was between 3.8
           and 13.3 mg g–1 FW (Česonienė et al. 2015). Forney et al. (2012) found
           the quinic acid concentration to be about 4 mg g–1 FW in ‘Stevens’ cran-
           berry (Vaccinium macrocarpon), and that its content did not decrease
           during ripening. In highbush blueberry (Vaccinium corymbosum) the
           quinic acid concentration decreased from about 1.70 mg g–1 FW in
           white fruit to about 0.2 mg g–1 FW in mature fruit (Forney et al. 2012).

           Kiwifruit. Quinic acid is abundant in kiwifruit species (Actinidia
           spp.) (Reid et al. 1982; Marsh et al. 2009; McGhie 2013). In A. chinensis
           its concentration ranged during development between 4 and 7 mg g–1
           FW. Further, the content per whole fruit decreased as it matured, which
           suggests that it is metabolized (Reid et al. 1982). Quinic acid is abun-
           dant in fruits of A. chinensis, A. deliciosa and A. arguta × A. melandra,
           and in mature fruits of these its concentration is 7–14 mg g–1 FW (Marsh
           et al. 2009). In A. chinensis the content of quinic acid decreased by
           about half as the fruit matured, and in the other kiwifruit species any
           decrease was much less (Marsh et al. 2009). In general, in fruits at the
           eating‐ripe‐stage, compared to A. deliciosa and A. chinensis, the pro-
           portion of quinic acid is higher in A. rufa and lower in A. arguta
           (Nishiyama et al. 2008).

           Citrus fruits. In the flesh of lemon, orange and lime, quinic acid is the
           most abundant acid during the first 50 days of development (orange
           17–27 mg g–1 FW; lemon 18–27 mg g–1 FW; lime about 12 mg g–1 FW),
           but its concentration (g–1 FW) decreases markedly as the fruit expands
           and develops (Albertini et al. 2006). A large part of this decrease is
           brought about by the expansion of the flesh. The quinic acid concentra-
           tion of mature Ponkan mandarin (Citrus reticulata) flesh is around 3 mg
           g–1 FW (Chen et al. 2012).

           Other fruits. Quinic acid is present in grapes but is at low abundance
           (Ruffner 1982a). In saskatoon (Amelanchier alnifolia), quinate concen-
           tration declined from about 1.5 mg g–1 FW in immature fruits to unde-
           tectable amounts as the fruit matured (Rogiers and Knowles 1997).
Case: 1:19-cv-05626 Document #: 29-3 Filed: 12/12/19 Page 12 of 60 PageID #:24

          382                               ROBERT P. WALKER AND FRANCO FAMIANI


          The quinic acid concentration in pineapple flesh is 0.52–1.40 mg g–1
          FW (Sun et al. 2016). The average quinic acid concentration in the ripe
          flesh of 18 loquat cultivars was 2.04 mg g–1 FW (Li et al. 2015).


          B. The Phenolic Acids
          The phenolic acids, together with other phenolics, are associated with
          the color, taste and nutritional properties of fruits, and can also contrib-
          ute to their protection from animals and microbes (Robbins 2003). The
          phenolic acids are one subclass of the phenolics. Another subclass
          whose members are abundant in fruits are the flavonoids, which include
          the anthocyanins (Gross 1981; Häkkinen et al. 1999; Robbins 2003;
          Rothwell et al. 2013). The defining feature of a phenolic is the posses-
          sion of a phenol (an aromatic ring containing at least one hydroxyl), and
          the phenolic acids also possess a carboxylic acid functionality (Gross
          1981; Robbins 2003). The majority of phenolic acids are based on either
          of two carbon frameworks: the hydroxycinnamic and hydroxybenzoic
          structures (Gross 1981; Robbins 2003). Those phenolic acids based on
          the hydroxycinnamic structure include cinnamic, coumaric, ferulic
          and caffeic acids, whilst those based on the hydroxybenzoic acid struc-
          ture include benzoic, salicylic, syringic, and gallic acids (Robbins 2003;
          Rothwell et al. 2013). Often, only a small fraction of these compounds
          exist as the free acid, and the majority are chemically linked to mole-
          cules such as glucose, tartaric acid, other phenolics, and terpenes.
          Chlorogenic acid is the name given to a large group of phenolic acids
          which are formed by the conjugation of certain cinnamic acids and
          quinic acid (Clifford 2000). A common form of these compounds is 5‐O‐
          caffeoyl‐quinic acid (5‐CQA: a conjugate of caffeic acid and quinic
          acid), and this is often referred to as chlorogenic acid (Clifford 2000).
          Other related compounds are 3‐O‐caffeoyl‐quinic acid (3‐CQA) and
          4‐O‐caffeoyl‐quinic acid (4‐CQA), and the relative abundance of these
          and 5‐CQA differs widely among fruits of different species of plant
          (Macheix et al. 1990). Several subgroups of the cholorogenic acids can
          be recognized, and these include conjugates of quinic acid (or its close
          relatives) with one or more of these cinnamic acids, such as ferulic and
          coumaric acids. Often, more than one quinic acid can be conjugated to
          one of these cinnamic acids (Clifford 2000; Plazas et al. 2013).

          1. Functions of Phenolic Acids in Fruits and Other Plant Tissues. The
          phenolic acids have numerous and diverse functions in plants (Gross
          1985; Macheix et al. 1990; Robbins 2003; Widhalm and Dudareva 2015).
Case: 1:19-cv-05626 Document #: 29-3 Filed: 12/12/19 Page 13 of 60 PageID #:24

           8. ORGANIC ACIDS IN FRUITS                                                          383


           An important function is as precursors for the synthesis of many other
           phenolic compounds such as anthocyanins, lignin, ubiquinone (res-
           piratory cofactor) and folic acid (vitamin B9) (Gross 1985; Robbins 2003;
           Widhalm and Dudareva 2015). The acids themselves can function in
           free radical scavenging, the inhibition of lipid peroxidation, as compo-
           nents of the cell wall, in the enzymatic browning of both fruits and
           vegetables, and in plant resistance to animals and microbes (Macheix
           et al. 1990; Bushman et al. 2002; Plazas et al. 2013; Widhalm and
           Dudareva 2015). Ferulic acid is an important component of many plant
           cell walls (Mathew and Abraham 2004). The hydroxybenzoic acids
           include the hormone salicylic acid (Widhalm and Dudareva 2015).

           2. Synthesis of Phenolic Acids. The building blocks of phenolic acids
           (e.g., cinnamic, gallic and benzoic acids) are derived from intermedi-
           ates of the shikimate pathway (Fig. 8.3) (Gross 1981; Tohge et al. 2013).
           However, many phenolic acids are conjugated with compounds such as
           sugars and tartaric acid that are synthesized by different pathways. In
           addition, different pathways can be utilized to produce both some of
           the individual phenolic acids themselves and their conjugated forms
           (e.g., 5‐CQA), and where studied it appears that which pathway pre-
           dominates depends on both the plant species and tissue (Mahesh et al.
           2007; Sonnante et al. 2010; Widhalm and Dudareva 2015). For example,
           there are four related pathways by which 5‐CQA can be synthesized in
           plants (Fig. 8.4) (Mahesh et al. 2007).


               PEP
                 +          DAHP         DHQ
           Erythrose 4-P
                                                     Gallic acid
                                         DHS
                                                     Ellagitannin
                                 Shikimate
                            dehydrogenase
                                     Shikimic acid



                                    Chorismic acid                  Salicylic acid



                                 Phenylalanine       Cinnamic          Benzoic       Hydroxybenzoyl
                                                       acid             acid          compounds

           Fig. 8.3. Simplified scheme showing the synthesis of phenolic acids. PEP = Phospho-
           enolpyruvate; DAHP = 3‐Deoxy‐D‐arabino‐heptulosonic acid 7‐phosphate; DHS = Dehy-
           droshikimic acid; DHQ = Dehydroquinic acid.
Case: 1:19-cv-05626 Document #: 29-3 Filed: 12/12/19 Page 14 of 60 PageID #:24

          384                                     ROBERT P. WALKER AND FRANCO FAMIANI


                                            Shikimic acid


                                           Phenylalanine


                                           Cinnamic acid                     Cinnamoyl glucose


                                            Coumaric acid                      Caffeoyl glucose

                         Shikimic                                 Quinic
                             acid          Coumaroyl-CoA          acid


                       Coumaroyl                            Coumaroyl
                      shikimic acid                         quinic acid


                        Caffeoyl
                      shikimic acid
           Shikimic
               acid
                      Caffeoyl-CoA

                      Quinic
                       acid

                                         5-caffeoyl quinic acid

          Fig. 8.4. Simplified scheme showing the synthesis of 5‐caffeoyl quinic acid. CoA =
          Coenzyme A.


          3. Occurrence of Phenolic Acids in Fruits. The total phenolic content
          of whole fruits of different species varies considerably. For example, in
          the berries of 27 genotypes of plants the concentration ranged from 0.4
          to 13 mg gallic acid equivalents g–1 FW (Mikulic‐Petkovsek et al. 2012,
          2015). In addition, the phenolic contents of different parts of fruits
          (e.g., flesh, skin or seeds) are not the same, and these contents also
          change during development (Abe et al. 2012). The total phenolic con-
          tent of the flesh differs between fruits of different plant species and
          cultivars of a given fruit (van Buren 1971; Gil et al. 2002; Vieira et al.
          2009). For example, the concentration of total phenolics in the flesh of
          different cherry cultivars was 0.65–3.01 mg gallic acid equivalents g–1
          FW (Chaovanalikit and Wrolstad 2004). In some fruits the bulk of the
          phenolic content consists of phenolic acids and flavonoids, and in
          these the proportion of flavonoids to phenolics can vary considerably
          among fruits of different species (Häkkinen et al. 1999). For example,
          de‐seeded berries of sea buckthorn and cranberry contain mainly fla-
          vonoids, whereas those of raspberry and strawberry contain mainly
          phenolic acids (Häkkinen et al. 1999). Further, the contents of indi-
          vidual phenolic acids are not the same in fruits of different species
Case: 1:19-cv-05626 Document #: 29-3 Filed: 12/12/19 Page 15 of 60 PageID #:25

           8. ORGANIC ACIDS IN FRUITS                                              385


           (Häkkinen et al. 1999; Rothwell et al. 2013). In some fruits, including
           pomegranate, strawberry, blackberry, blackcurrant, raspberry and fruits
           of a number of species of the myrtle family (e.g., guava and jabuticaba),
           ellagic acid and its derivatives are quite abundant (Häkkinen et al.
           1999; de Ancos et al. 2000; Landete 2011; Abe et al. 2012; Lee et al.
           2012; Mikulic‐Petkovsek et al. 2015). A common derivative of ellagic
           acid is ellagitannin, and this can be located in the cell wall (Grundhöfer
           et al. 2001). In the edible parts of fruits of a range of species of the myr-
           tle family the concentration of free ellagic acid and its derivatives was
           0.22–3.11 mg g–1 FW (Abe et al. 2012). Ferulic acid can comprise a
           large proportion of the phenolic content of the de‐seeded parts of some
           fruits such as blueberry, rowanberry, and chokeberry (Häkkinen et al.
           1999). The chlorogenic acids and other cinnamic acid conjugates are
           of widespread occurrence in fruits (Clifford 2000). In various plums,
           3‐CQA is more abundant than 5‐CQA, and in prune the 3‐CQA concen-
           tration of the edible parts was 1.2–1.5 mg g–1 FW (Nakatani et al. 2000).
           In the flesh plus skin of several peach cultivars, 5‐CQA concentration
           decreased from 1.2–5.5 to 0.8–1.8 mg g–1 FW as the fruit matured
           (Villarino et al. 2011). 5‐CQA is present in many fruits, and its concen-
           tration has been reported to be: apple (40–120 mg 100 g–1 DW), apricot
           (2–51 mg 100 g–1 DW), cherry (2–9 mg 100 g–1 DW), peach (10–160 mg
           100 g–1 DW), plum (40 mg 100 g–1 DW), tomato (20–40 mg 100 g–1 DW),
           and pepper (70–90 mg 100 g–1 DW) (Plazas et al. 2013). In mature
           aubergine fruits, 5‐CQA accounts for 30–75% of its total phenolic con-
           tent, and its concentration is 140–2800 mg 100 g–1 DW (Plazas et al.
           2013). Genotype, stage of development and environmental factors can
           alter the abundance of 5‐CQA in aubergine fruits, and this abundance
           can depend on the tissue of the fruit (Plazas et al. 2013).


           C. Other Aromatic Acids
           Among other groups of aromatic acids can be included phenylacetic
           acid, an auxin which is synthesized from phenylalanine, and the auxin
           indole‐3‐acetic acid which is synthesized from the aromatic amino acid
           tryptophan (Cook et al. 2016).


           IV. THE INTER‐RELATED ACIDS: ASCORBIC, OXALIC,
                TARTARIC, AND GALACTURONIC

           These acids are often synthesized from glucose and/or fructose by
           inter‐related pathways (Fig. 8.5). However, oxalic acid can also be syn-
           thesized from isocitric acid.
Case: 1:19-cv-05626 Document #: 29-3 Filed: 12/12/19 Page 16 of 60 PageID #:25

          386                                      ROBERT P. WALKER AND FRANCO FAMIANI


                                Glucose



                              Glucose 6-P               Fructose 6-P



                              Myo-inositol             GDP-mannose



                               Glucuronic                 Ascorbic
                                  acid                      acid



                              Galacturonic                     Oxalic
                                  acid                          acid



                                 Pectins                 Tartaric acid

          Fig. 8.5. Simplified scheme showing the interrelations between ascorbic, oxalic, tartaric,
          and galacturonic acids. GDP = Guanosine diphosphate.


          A. Ascorbic Acid (Vitamin C)
          1. Functions of Ascorbic Acid in Fruits and Other Plant Tissues.
          Vitamin C is a generic term for all compounds exhibiting the biological
          activity of ascorbic acid, and dehydroascorbic acid (DHA) exhibits this
          activity because it is readily converted into ascorbic acid (Fig. 8.6; after
          Lee and Kader 2000). Ascorbic acid is present in all plant tissues, and
          is located in all compartments of the cell (Arrigoni and De Tullio 2002).
          This acid has diverse functions and is an antioxidant in both plants
          and animals: that is, it functions in preventing damage from free radi-
          cals and other reactive oxygen species (Arrigoni and De Tullio 2002;
          Smirnoff 2011; Ford 2012). Further, ascorbic acid is an important
          cofactor for a number of enzymes, and ascorbic acid‐dependent meta-
          bolic reactions influence many processes such as cell division, gene
          expression, and defense reactions (Arrigoni and De Tullio 2002;
          Smirnoff 2011).

          2. Synthesis of Ascorbic Acid in Fruits and Other Plant Tissues. In
          plants, four pathways can potentially be used to synthesize ascorbic
          acid (although it must be noted that the existence of some of these path-
          ways is not fully proven), and the relative importance of each of these
Case: 1:19-cv-05626 Document #: 29-3 Filed: 12/12/19 Page 17 of 60 PageID #:25

           8. ORGANIC ACIDS IN FRUITS                                                             387


                                               D-mannose 1-P

                                               GDP-D-mannose


            1-D-Myo-inositol     GDP-L-gulose              GDP-L-galactose         D-galacturonic acid


                                                          GDP-L-galactose 1-P
           D-glucuronic acid        L-gulose                                         L-galactonic acid
                                                                  L-galactose


                               L-gulono-1,4-lactone      L-galactono-1,4-lactone




                                                L-ascorbic acid
                                                        MDHAR
                                         Monodehydroascorbic acid          DHAR


                                           Dehydroascorbic acid

           Fig. 8.6. Simplified scheme showing the synthesis and catabolism of ascorbic acid.
           GDP = Guanosine diphosphate; DHAR = Dehydroascorbate reductase; MDHAR = Monde-
           hydroascorbate reductase.



           pathways is dependent on the plant species, tissue, and stage of devel-
           opment (Smirnoff 2011; Alós et al. 2014). These pathways are outlined
           in Fig. 8.6. Ascorbic acid can be transported between plant organs
           (Arrigoni and De Tullio 2002). However, in blackcurrant fruits and
           likely also in kiwifruit, the bulk of their ascorbic acid content is thought
           to be synthesized within the fruit (Hancock et al. 2007; Li et al. 2010).
           In orange flesh, immature peach fruits and the fruits of apple, tomato
           and kiwifruit, the L‐galactose pathway can be predominant, though
           other pathways could be involved (Bulley et al. 2009; Imai et al. 2009;
           Ioannidi et al. 2009; Badejo et al. 2012; Mellidou et al. 2012; Alós et al.
           2014). In strawberry fruits, both the D‐galctouronic acid and myo‐inositol
           pathways may be prevalent, but the galactose pathway must also be
           important (Cruz‐Rus et al. 2011; Bulley et al. 2012). In orange, predomi-
           nance of the pathways utilized in ascorbic acid synthesis appears to be
           dependent on both the tissue and stage of development. In the colored
           part of the peel, early in development, both the myo‐inositol and
           L‐galactose pathways appear to be utilized but as the fruit matures the
           latter predominates (Alós et al. 2014). In both tomato and grape, the
Case: 1:19-cv-05626 Document #: 29-3 Filed: 12/12/19 Page 18 of 60 PageID #:25

          388                                    ROBERT P. WALKER AND FRANCO FAMIANI


          L‐galactose pathway appears to be predominant in immature fruits,
          whereas the D‐galacturonic acid pathway predominates in ripe fruits
          (Melino et al. 2009; Cruz‐Rus et al. 2010; Badejo et al. 2012). In plant
          tissues the content of ascorbic acid is affected by its degradation or
          recycling, in addition to its rate of synthesis (Haroldsen et al. 2011;
          Smirnoff 2011; Yang et al. 2011; Zhang et al. 2011; Alós et al. 2014).

          3. Occurrence and Contents of Ascorbic Acid in Fruits. Some typical
          values for the ascorbic and DHA concentrations in the ripe flesh of dif-
          ferent fruits are shown in Tables 8.3 and 8.4. Nevertheless, these con-
          centrations can be affected by a number of factors. The ascorbic acid and

          Table 8.3. Concentrations of ascorbic acid (AA; mg g–1 FW) in the flesh of some ripe
          fruits and in some leaves.
          Fruits                               AA level                   Reference
          Banana                               0.15                       Vanderslice et al. 1990
          Babaco                               0.21–0.32                  Rodriguez et al. 1992
          Blackberry                           0.06                       Rodriguez et al. 1992
          Blackberry                           0.18                       Agar et al. 1997
          Blueberry (various spp.)             0.017–0.097                Prior et al. 1998
          Currant (black)                      1.5–2.2                    Rodriguez et al. 1992
          Currant (black)                      0.86                       Agar et al. 1997
          Currant (red)                        0.6–0.8                    Rodriguez et al. 1992
          Currant (red)                        0.2–0.5                    Nour et al. 2011
          Currant (white)                      0.5                        Rodriguez et al. 1992
          Cherry (sweet)                       0.08–0.17                  Girard and Kopp 1998
          Feijoa                               0.16                       Rodriguez et al. 1992
          Grapefruit                           0.21                       Vanderslice et al. 1990
          Kiwifruit                            0.60                       Agar et al. 1997
          Lemon                                0.50                       Mitchell et al. 1992
          Mandarin                             0.34                       Mitchell et al. 1992
          Medlar                               0.003                      Rodriguez et al. 1992
          Melon (Cantaloupe)                   0.31                       Vanderslice et al. 1990
          Orange                               0.55–0.75                  Vanderslice et al. 1990
          Pepper                               1.29–1.51                  Vanderslice et al. 1990
          Persimmon                            1.1                        Wright and Kader 1997
          Raspberry                            0.23–0.35                  Rodriguez et al. 1992
          Strawberry                           0.60                       Agar et al. 1997
          Tamarillo                            0.02–0.22                  Rodriguez et al. 1992
          Tomato                               0.11                       Vanderslice et al. 1990
          Whortleberry                         0.009–0.01                 Rodriguez et al. 1992
          Leaves
          Spinach (fresh)                      0.62                       Gil et al. 1999
          Spinach (boiled)                     0.12                       Gil et al. 1999
          Cabbage (fresh)                      0.42                       Vanderslice et al. 1990
          Cabbage (boiled)                     0.24                       Vanderslice et al. 1990
Case: 1:19-cv-05626 Document #: 29-3 Filed: 12/12/19 Page 19 of 60 PageID #:25

           8. ORGANIC ACIDS IN FRUITS                                                       389


           Table 8.4. Concentrations of dehydroascorbic acid (DHA; mg g–1 FW) in the flesh
           of some ripe fruits and some leaves.
           Fruits                            DHA level                   Reference
           Banana                            0.033                       Vanderslice et al. 1990
           Blackberry                        0.030                       Agar et al. 1997
           Currant (black)                   0.060                       Agar et al. 1997
           Grapefruit                        0.023                       Vanderslice et al. 1990
           Kiwifruit                         0.053                       Agar et al. 1997
           Lemon                             0.239                       Mitchell et al. 1992
           Mandarin                          0.037                       Mitchell et al. 1992
           Melon (Cantaloupe)                0.030                       Vanderslice et al. 1990
           Orange                            0.083                       Vanderslice et al. 1990
           Pepper                            0.030–0.050                 Vanderslice et al. 1990
           Persimmon                         0.110                       Wright and Kader 1997
           Strawberry                        0.050                       Agar et al. 1997
           Tomato                            0.030                       Vanderslice et al. 1990
           Leaves
           Spinach (fresh)                   0.130                       Gil et al. 1999
           Spinach (boiled)                  0.180                       Gil et al. 1999



           DHA content of citrus fruits is dependent on the tissue of the fruit, and
           is also affected by stage of development, environmental factors, storage
           of the fruits after harvest, fruit processing, cultivar, and the technique
           used for its measurement (Lee and Kader 2000; Alós et al. 2014;
           Giangriego et al. 2016). In orange peel the content of ascorbic acid
           increases during development, whereas the reverse occurs in the flesh
           (Alós et al. 2014). In apples the ascorbic acid content also varies between
           the different tissues of the fruit, and is higher in the peel (Li et al. 2009).
           In tomato fruits, changes in ascorbic plus DHA content during develop-
           ment appear to depend on the cultivar, and in some the content increases
           during ripening while in others it does not (Ioannidi et al. 2009; Mellidou
           et al. 2012). In peach, ascorbate decreases during development (Imai
           et al. 2009). In kiwifruit, total ascorbate concentration is dependent on
           both the species and stage of development (Bulley et al., 2009).


           B. Tartaric Acid
           1. Occurrence and Functions of Tartaric Acid in Plants. Tartaric acid
           is present in plants from a wide range of families, and occurs in fruits,
           leaves, and other tissues (Stafford 1959, 1961; Loewus 1999; Mikulic‐
           Petkovsek et al. 2012). However, its accumulation is sporadic, and it
           can be present in some cultivars of a species but be undetectable or at
           very low abundance in others (Stafford 1961; Saito and Loewus 1989;
Case: 1:19-cv-05626 Document #: 29-3 Filed: 12/12/19 Page 20 of 60 PageID #:25

          390                                         ROBERT P. WALKER AND FRANCO FAMIANI


          Melgarejo et al. 2000; Mikulic‐Petkovsek et al. 2012). In the leaves of
          nine species in which tartaric acid was present its concentration was
          0.75–30 mg g–1 FW (Stafford 1959). Tartaric acid is particularly abun-
          dant in fruits of grape and tamarind (Ford 2012; Van den Bilcke et al.
          2014). The metabolic functions of tartaric acid in fruits and other plant
          tissues are uncertain (DeBolt et al. 2007; Ford 2012). However, poten-
          tially its high content in some fruits could discourage both herbivory
          and attack by pathogens. In grape berries the bulk of the tartaric acid
          content appears to be located in the vacuole (Moskowitz and Hrzadina
          1981; De Angeli et al. 2013; DeBolt et al. 2004; Fortes et al. 2011; Ford
          2012). Further, in grape berries no evidence was found for the occur-
          rence of crystalline forms of tartrate (DeBolt et al. 2004).

          2. Synthesis of Tartaric Acid. Tartaric acid can be synthesized by at
          least two pathways in plants, and which pathway is utilized depends
          on the plant species (Loewus 1999; Ford 2012). A simplified scheme
          showing these pathways is shown in Fig. 8.7. Among fruits, tartaric
          acid metabolism has only been studied in detail in grape (Ruffner 1982a;
          Loewus 1999; Ford 2012). The bulk of the tartaric acid content in grape
          berries is synthesized within the fruit from ascorbic acid (Fig. 8.7), and
          this has been reviewed in detail (Loewus 1999; Ford 2012).

          3. Occurrence and Contents of Tartaric Acid in Fruits. Tartaric acid
          is present in a wide range of fruits (Melgarejo et al. 2000; Koyuncu
          2004; Nour et al. 2010; Gundogdu et al. 2011; Mikulic‐Petkovsek et al.

                                                   Glucose


                                                Ascorbic acid



                                 5-keto-D-gluconic acid         Gluconic acid


                                                             5-keto-gluconic acid


                                     Tartaric acid +            Tartaric acid
                                     glycoaldehyde

                                    Grape and other
                                                                  Legumes
                                    vitaceous plants

          Fig. 8.7.   Simplified scheme showing the synthesis of tartaric acid.
Case: 1:19-cv-05626 Document #: 29-3 Filed: 12/12/19 Page 21 of 60 PageID #:25

           8. ORGANIC ACIDS IN FRUITS                                                            391


           Table 8.5. Concentrations of tartaric acid (TA: mg∙g–1 FW) in the flesh of some ripe
           fruits.
           Fruits                            TA level                Reference
           Bilberry                          1.85                    Mikulic‐Petkovsek et al. 2012
           Blackberry                        0                       Mikulic‐Petkovsek et al. 2012
           Blueberry (highbush)              0                       Mikulic‐Petkovsek et al. 2012
           Cherry (sweet)                    0.08                    Mahmood et al. 2012
           Citrus (several types)            0.01–0.38               Nour et al. 2010
           Cranberry (American)              1.97                    Mikulic‐Petkovsek et al. 2012
           Currant (black)                   1.44                    Mikulic‐Petkovsek et al. 2012
           Currant (red)                     0.2–0.5                 Nour et al. 2011
           Currant (red)                     0.36                    Mikulic‐Petkovsek et al. 2012
           Currant (white)                   0.15                    Mikulic‐Petkovsek et al. 2012
           Elderberry                        0.44                    Mikulic‐Petkovsek et al. 2012
           Goji berry                        0                       Mikulic‐Petkovsek et al. 2012
           Grape                             5–22                    Ruffner 1982; Wen et al. 2014
           Gooseberry (white)                0.02                    Mikulic‐Petkovsek et al. 2012
           Jostaberry                        0.23                    Mikulic‐Petkovsek et al. 2012
           Kiwifruit                         0                       Mikulic‐Petkovsek et al. 2012
           Ligonberry                        3.34                    Mikulic‐Petkovsek et al. 2012
           Mulberry (black)                  0                       Mikulic‐Petkovsek et al. 2012
           Mulberry (various)                0.10–1.18               Mahmood et al. 2012
           Pomegranate                       0.26–1.01               Aarabi et al. 2008
           Plum (Japanese)                   0.04                    Singh et al. 2009
           Raspberry                         0.09                    Mikulic‐Petkovsek et al. 2012
           Rowanberry                        0.37                    Mikulic‐Petkovsek et al. 2012
           Strawberry                        0.5–1.8                 Sturm et al. 2003
           Strawberry                        0.48–0.56               Mahmood et al. 2012
           Strawberry                        0–0.09                  Mikulic‐Petkovsek et al. 2012
           Tamarind                          84–124                  El‐Siddig 2006


           2012; Ford 2012; Arena et al. 2013; Fawole and Opara 2013a,b). Some
           typical values for the tartaric acid concentration in the ripe flesh of a
           range of fruits are shown in Table 8.5. For those fruits studied it is clear
           that the content of tartaric acid is often dependent on the genotype/
           cultivar of a given type of fruit. Further, this content varies between
           ­tissues of a fruit and is also dependent on their stage of development
            (Kliewer et al. 1967; El‐Siddig 2006; Van den Bilcke et al. 2014). In
            addition, tartaric acid content can also potentially be affected both by
            the conditions under which the fruits were grown and by storage and
            processing of the fruit after harvest. For several fruits some of these
            factors are considered below.

           Grape. In the edible parts of ripe grapes the bulk of their organic acid
           content comprises malic and tartaric acids, and the concentration of
           tartaric acid is 5–22 mg g–1 FW (Ruffner 1982a; Melino et al. 2009; Wen
Case: 1:19-cv-05626 Document #: 29-3 Filed: 12/12/19 Page 22 of 60 PageID #:25

          392                              ROBERT P. WALKER AND FRANCO FAMIANI


          et al. 2014). However, the contents of these acids differ considerably
          among grape cultivars, and some can contain predominantly tartaric
          acid, others mainly malic acid whilst some contain large amounts of
          both (Kliewer et al. 1967). In grape pericarp the bulk of the tartrate con-
          tent is synthesized before the onset of ripening (DeBolt et al. 2006;
          Melino et al. 2009). During ripening, the tartaric acid concentration (g–1
          FW) decreases but usually this is largely a dilution effect arising from
          an increase in the size of the edible parts, and there is little change in
          the total tartrate content of the edible parts (Possner and Kliewer 1985;
          Iland and Coombe 1988; Rojas‐Lara and Morrison 1989; Diakou et al.
          1997; de Souza et al. 2005). Nevertheless, it is possible that there can be
          a decrease in total tartaric acid content of the edible parts at higher
          environmental temperatures (Ford 2012).

          Other fruits. In the flesh of the Japanese plum (‘Amber Jewel’) the
          concentration of tartaric acid was 0.04 mg g–1 FW, and this did not
          decrease during ripening (Singh et al. 2009). In blueberry (Vaccinium
          corymbosum), the tartaric acid concentration was around 0.2 mg g–1
          FW in white fruit, and this decreased during ripening (Forney et al.
          2012). In a wide range of citrus fruits the tartaric acid concentration
          was 0.01–0.38 mg g–1 juice (extracted by squeezing half a fruit) (Nour
          et al. 2010). Tartaric acid is quite abundant (about 0.70 mg g–1 FW) in
          mature Ponkan mandarin (Citrus reticulata) flesh (Chen et al. 2012).
          The tartaric acid concentration of the edible parts of different pome-
          granate genotypes was reported to be 0–1.07 mg ml–1 juice (Melgarejo
          et al. 2000; Aarabi et al. 2008; Mena et al. 2011). In pomegranate
          ‘Ruby,’ the amount of tartaric acid was 2.9 mg ml–1 in the juice (minus
          seed) of the edible parts in immature fruits and this declined to 1.9 mg
          ml–1 in ripe fruit (Fawole and Opara 2013a,b). Tartaric acid is present
          in the flesh of a range of mulberry genotypes (Koyuncu 2004). The
          tartaric acid concentration in various mulberries was 0.1–1.18 mg g–1
          FW (Mahmood et al. 2012). In Berberis buxifolia the tartaric acid con-
          centration was about 1.5 mg g–1 FW in immature fruits, and about five-
          fold less in mature fruits (Arena 2013). However, a large part of this
          decrease is likely a dilution effect arising from the increase in the size
          of the fruit. Tartaric acid is very abundant in both tamarind fruits and
          leaves (Patnaik 1974; El‐Siddig 2006; Van den Bilcke et al. 2014). In
          tamarind fruits the reported concentration range of tartaric acid is
          31–124 mg g–1 FW, though the content varies between cultivars and
          does not decrease during development (El‐Siddig 2006; Van den
          Bilcke et al. 2014).
Case: 1:19-cv-05626 Document #: 29-3 Filed: 12/12/19 Page 23 of 60 PageID #:25

           8. ORGANIC ACIDS IN FRUITS                                            393


           C. Oxalic Acid
           1. Functions of Oxalic Acid in Fruits and Other Plant Tissues. Oxalic
           acid has diverse unrelated functions in plants, and these functions are
           dependent on both the plant species and the tissue/cell type. Oxalic
           acid can function in calcium storage, protection from animals, toler-
           ance to toxic concentrations of metal ions in the soil, pH regulation
           associated with nitrate assimilation, as a substrate for the production of
           hydrogen peroxide in the extracellular matrix (that is used both by per-
           oxidases to crosslink polymers and in fungal defense responses),
           amongst others (Noonan and Savage 1999; Webb 1999; Ma et al. 2001;
           Franceschi and Nakata 2005; Tian et al. 2008; Proietti et al. 2009;
           Burbridge et al. 2014; Nakata 2015). In kiwifruit, the content of calcium
           oxalate crystals in the skin is higher than in the flesh, and these could
           serve as a deterrent to animal attack (Rassam and Laing 2005; Nguyễn
           and Savage 2013b). In grape berries the bulk of oxalic acid content is
           contained in crystals of calcium oxalate in idioblasts (DeBolt et al.
           2004; Ford 2012), and these could potentially function as a store for
           calcium (DeBolt et al. 2004). Oxalate can be broken down by oxalate
           oxidase which produces CO2 and peroxide, and this peroxide could be
           important in the oxidation of phenols in the extracellular matrix
           (Noonan and Savage 1999). This process could contribute to browning
           of the seed coat of grape seeds (DeBolt et al. 2004).


           2. Synthesis and Catabolism of Oxalic Acid in Plants. Oxalic acid
           can potentially be synthesized by a number of metabolic pathways in
           plants (Franceschi and Horner 1980; Xu et al. 2006). It now appears
           that which pathway is utilized depends on tissue/cell type (Yu et al.
           2010; Miyagi et al. 2013; Eprintsev et al. 2015). In plants, oxalate can be
           synthesized from either ascorbate or isocitrate (Yu et al. 2010; Miyagi
           et al. 2013; Eprintsev et al. 2015). Potentially, oxalate can also be syn-
           thesized either from oxaloacetate or from glyoxylate derived from pho-
           torespiration, though whether these pathways are utilized has been
           questioned (Franceschi and Loewus 1995; Yu et al. 2010). Oxalate is
           broken down by either oxalate oxidase, oxalate decarboxylase or oxa-
           lyl‐CoA synthetase, and which is utilized appears to depend on both
           the plant species and tissue/cell type (Franceschi and Loewus 1995;
           Foster et al. 2016). Breakdown by oxalate decarboxylase appears to be
           a minor or insignificant pathway in plants (Franceschi and Loewus
           1995). The most likely pathways utilized in oxalic synthesis and break-
           down in plants are shown in Fig. 8.8.
Case: 1:19-cv-05626 Document #: 29-3 Filed: 12/12/19 Page 24 of 60 PageID #:25

          394                                     ROBERT P. WALKER AND FRANCO FAMIANI


                                Ascorbic acid                 Isocitric acid


                                                                Cytosolic
                                                                ICL
                                                Oxalic acid
                                 Oxalate                        Oxalyl-CoA
                                 oxydase                        synthetase


                                  CO2 + H2O2                  Oxalyl-CoA

                                                                           CO2

                                                              Formyl-CoA



                                                              Formic acid



                                                                  CO2

          Fig. 8.8. Simplified scheme showing the synthesis and breakdown of oxalic acid.
          CoA = Coenzyme A: ICL = Isocitrate lyase.



             In a large number of plant tissues, oxalic acid accumulates as crystals
          of calcium oxalate which are localized in the vacuole of certain cells
          called idioblasts (Franceschi and Horner 1980). In those idioblasts that
          have been studied, oxalic acid is synthesized from ascorbic acid. These
          crystals can potentially function as both a store of calcium, and also
          discourage herbivory (Loewus 1999; Kostman et al. 2001; DeBolt et al.
          2004). In at least some idioblasts it appears that oxalate is broken down
          by the oxalyl‐CoA synthetase pathway (Foster et al. 2016).
             Large amounts of both soluble and insoluble oxalate are accumulated
          in the leaves of a number of plants such as dock, spinach, sorrel, rice,
          and rhubarb (Franceschi and Horner 1980; Tian et al. 2008; Rahman
          and Kawamura 2011). Many plants accumulate some oxalate in their
          leaves when grown using nitrate as opposed to ammonium as the
          nitrogen source (Clark 1936; Bennet‐Clark 1937; Pucher and Vickery
          1949). Recent studies have provided strong evidence that in the leaves
          of dock (Rumex obtusifolius) and some other plants oxalate is synthe-
          sized by a pathway that utilizes glyoxylate arising from the action of a
          cytosolic isocitrate lyase (Yu et al. 2010; Miyagi et al. 2013; Eprintsev
          et al. 2015). In these leaves it appears that a major function of oxalate is
          in pH regulation associated with the assimilation of nitrate (Franceschi
Case: 1:19-cv-05626 Document #: 29-3 Filed: 12/12/19 Page 25 of 60 PageID #:26

           8. ORGANIC ACIDS IN FRUITS                                              395


           and Horner 1980; Tian et al. 2008; Rahman and Kawamura 2011). The
           assimilation of nitrate into amino acids consumes protons, and the pro-
           tons produced by the synthesis of oxalic acid are thought to neutralize
           this alkalinity. In many plants malic acid is used instead of oxalic acid
           in this process (Franceschi and Horner 1980; Rahman and Kawamura
           2011). The reason why some plants use oxalic rather than malic acid in
           this process is uncertain.

           3. Occurrence and Contents of Oxalic Acid in Fruits. In plant tis-
           sues oxalic acid can be present either as the soluble form or as crystals
           of calcium oxalate, and the bulk of both these forms is located in the
           vacuole (Franceschi and Horner 1980; Wagner 1981; Matoh et al. 1987;
           Shen et al. 2002; Li et al. 2003). The measurement of the oxalate con-
           tent of plant tissues can be problematic for two reasons. First, the cor-
           rect procedure should be used to solubilize calcium oxalate crystals
           during extraction. Second, several techniques used to measure oxalate
           are unreliable, and it is difficult to say what proportion of oxalate is
           soluble or insoluble, as noted by De Bolt et al. (2004) and Nguyễn and
           Savage (2013a,b).
             Oxalic acid is of widespread (and likely ubiquitous) occurrence in
           fruits, but in most of these it is not abundant. Some typical values for
           the oxalic acid concentrations in the ripe flesh of a range of fruits are
           shown in Table 8.6. In the edible parts of many commonly grown fruits
           the concentration of total oxalic acid (soluble + insoluble) is 0.02–0.6
           mg g–1 FW (Noonan and Savage 1999; Nguyễn and Savage 2013a;
           D’Evoli et al. 2013, 2015; Abdel‐Moemin 2014; Attalla et al. 2014; Cruz‐
           Castillo et al. 2014). In other fruits the concentration of total oxalate can
           be moderate to very high: carambola (Averrhoa carambola L., star fruit;
           4.36 mg g–1 FW), goji berries (Lycium barbarum L.; 1.38 mg g–1 FW) and
           Indian gooseberries (Phyllanthus emblica L.; 75.66 mg g–1 FW) (Nguyễn
           and Savage 2013a). Other horticultural crops that have high oxalic acid
           concentrations are spinach leaves (6 mg g–1 FW) and rhubarb petioles
           (6.4 mg g–1 FW) (Nguyễn and Savage 2013a; Attalla et al. 2014).
             For those fruits in which it has been studied, it is clear that the con-
           tent of oxalic acid is often dependent on the genotype/cultivar of a
           given type of fruit (Rassam et al. 2007; Guil‐Guerrero and Rebolloso‐
           Fuentes 2009). Further, this content varies between tissues of a fruit,
           and is also dependent on stage of development (Watanabe and Takahashi
           1998; Nguyễn and Savage 2013a,b). In addition, oxalic acid content can
           also be affected both by the conditions under which the fruit was grown
           (De Kreij et al. 1992), and by the storage and processing of the fruit after
           harvest. For some fruits some of these factors are considered below.
Case: 1:19-cv-05626 Document #: 29-3 Filed: 12/12/19 Page 26 of 60 PageID #:26

          396                                  ROBERT P. WALKER AND FRANCO FAMIANI


                   Table 8.6. Concentrations of total oxalic acid (mg∙g–1 FW) in the
                                                             ̃ and Savage 2013a).
                   flesh of some ripe fruits (based on Nguyên
                   Fruits                                             OA level
                   Blueberry (highbush)                                0.032
                   Boysenberry                                         0.105
                   Carambola                                           4.36
                   Currant (black)                                     0.109
                   Currant (red)                                       0.302
                   Cherry (sweet)                                      0.040–0.063
                   Feijoa                                              0.599
                   Goji berry                                          1.38
                   Gooseberry                                          0.281
                   Grape                                               0.029–0.039
                   Indian gooseberry                                  75.67
                   Kiwifruit (kiwi berry)                              0.426
                   Kiwifruit (green)                                   0.200
                   Kiwifruit (gold)                                    0.153
                   Mangosteen                                          0.087
                   Persimmon                                           0.074
                   Pineapple                                           0.051
                   Plum (European)                                     0.114
                   Raspberry (red)                                     0.181
                   Tomato (red)                                        0.032
                   Rhubarb (petiole)                                   6.40
                   Tamarind (sweet)                                    0.062


             The abundance of oxalic acid can vary between the different tissues
          of a given fruit. In kiwifruit the total oxalic acid contents are much
          higher in both the skin and seeds than in the flesh, and this difference
          is largely a result of the higher insoluble oxalate contents of the skin
          and seeds (Nguyễn and Savage 2013a,b). In kiwifruit, insoluble oxa-
          late is largely present as crystals of calcium oxalate, and in the seeds
          these are concentrated in the outer cell layers such as the seed coat
          (Watanabe and Takahashi 1998; Rassam and Laing 2005; Nguyễn and
          Savage 2013b). Red gooseberry contains largely soluble oxalate, whereas
          in blueberry the situation is reversed (Nguyễn and Savage 2013a). In
          leaves, an increased supply of calcium to the plant increases the ratio
          of insoluble to soluble oxalate (Rahman and Kawamura 2011).
          Increasing the supply of calcium to tomato plants increases the fruit’s
          content of calcium oxalate crystals (De Kreij et al. 1992). In peppers, a
          combination of high nitrogen supply and shading can lead to an
          increase in the abundance of calcium oxalate crystals in localized areas
          of the flesh (Aloni et al. 1994).
             The oxalate content of different cultivars of a given fruit, such as
          kiwifruit, can vary (Rassam et al. 2007). Similarly, the oxalate content
Case: 1:19-cv-05626 Document #: 29-3 Filed: 12/12/19 Page 27 of 60 PageID #:26

           8. ORGANIC ACIDS IN FRUITS                                                397


           of ripe tomatoes can differ between cultivars (Guil‐Guerrero and
           Rebolloso‐Fuentes 2009). The concentration of oxalic acid (g–1 FW) in
           kiwifruit decreases in different parts of the fruit during development
           (Watanabe and Takahashi 1998; Nguyễn and Savage 2013a). In banana,
           mume, persimmon and fig, the concentrations of oxalic acid (g–1 FW)
           decrease as the fruit matures (Wyman and Palmer 1964; Shimokawa
           et al. 1972; Marriot and Palmer 1980; Yamanaka et al. 1983; Watanabe
           and Takahashi 1998). In litchi (Litchi chinensis), oxalic acid was
           detected only in young fruits (Wang et al. 2006). In grape berries
           (‘Shiraz’) the content of oxalic acid per berry increased until the onset
           of ripening and then, depending on the season (or sampling procedure),
           either increased or decreased as the berries ripened (Melino et al. 2009).
               In Berberis buxifolia, oxalate concentrations (g–1 DW) decreased
           ­during development (Arena 2013), but this decrease appeared to be a
            dilution effect that arises from an increase in the DW of the fruit. The
            oxalate concentration (g–1 FW) at several stages of development of the
            flesh + skin of four stone fruits (apricot, plumcot [Japanese plum-­apricot
            hybrid], Japanese plum and peach) have been reported (Bae et al. 2014).
            In all of these it appears that the oxalate content of the entire flesh + skin
            increases for most of their development (Bae et al. 2014). In plumcot, at
            later stages of development, the oxalate content of the entire flesh + skin
            declined (Bae et al. 2014).


           D. Galacturonic Acid
           Galacturonic acid accounts for about 70% of the mass of pectins
           (Mohnen 2008), and pectin is a structurally complex family of polysac-
           charides that accounts for about one‐third of materials present in the
           primary cell walls of dicots and non‐poales monocots (Mohnen 2008).
           In ripe tomato pericarp the galacturonic acid content is around 30 mg
           per 100 mg cell wall (Gross and Wallner 1979). The content of pectin in
           ripe fruits has been considered in detail, and a typical value for many
           ripe fruits is about 6 mg g–1 FW (Baker 1997). However, there can be a
           considerable variation among cultivars of a given fruit, and some apple
           cultivars contain about 30 mg g–1 FW pectin (Rop et al. 2011). These
           values for pectin content would equate to galacturonic acid concentra-
           tions of 4.2–21.0 mg g–1 FW. Pectin is an important component of cell
           walls, and plays multiple roles in their function (Mohnen 2008). The
           presence of large amounts of galacturonic acid in cell walls is likely to
           contribute to determining the apoplastic pH and the buffering capacity
           of the apoplast. Pectin is synthesized in the Golgi lumen from nucleotide
           sugars, and these are attached to growing chains by glycosyltransferases.
Case: 1:19-cv-05626 Document #: 29-3 Filed: 12/12/19 Page 28 of 60 PageID #:26

          398                                      ROBERT P. WALKER AND FRANCO FAMIANI


                                     Glucose



                                   Glucose 6-P              UDP-glucose



                                   Myo-inositol




                                    Glucuronic
                                       acid




                                  UDP-glucuronic
                                      acid



                                 UDP-galacturonic
                                      acid

          Fig. 8.9. Simplified scheme showing the synthesis of galacturonic acid. UDP = Uridine
          diphosphate.


          Pectin is then transported to the cell wall in vesicles (Mohnen 2008).
          The nucleotide sugar utilized in the incorporation of galacturonic acid
          into pectin is UDP‐galacturonate. Two pathways can be used in the syn-
          thesis of UDP‐galacturonate: one pathway proceeds from the intermedi-
          ate myo‐inositol, and the second pathway via UDP‐glucose (Fig. 8.9;
          after Loewus and Murthy 2000; Pieslinger et al. 2010).


          V. FATTY ACIDS

          Although most fruits do not accumulate large amounts of lipid in their
          flesh, some such as olive, avocado and oil palm do. In avocado flesh
          the oil content can typically be 20 mg g–1 FW (Ozdemir and Topuz
          2004), while in oil palm mesocarp it can account for 85% of the dry
          weight (Dussert et al. 2013). Fatty acids are synthesized from acetyl‐
          CoA in the plastid. Acetyl‐CoA is converted to malonyl‐CoA, which is
          added to the growing fatty acid chain; the addition of malonyl‐CoA is
          then repeated until the chain is achieved of the desired length
          (Rawsthorne 2002).
Case: 1:19-cv-05626 Document #: 29-3 Filed: 12/12/19 Page 29 of 60 PageID #:26

           8. ORGANIC ACIDS IN FRUITS                                                          399


           VI. MALIC, CITRIC, AND METABOLICALLY RELATED ACIDS

           A. Krebs Cycle Acids
           For simplicity, this group will be referred to as the Krebs cycle acids
           because most of them can act as intermediates of the Krebs cycle (Nitsch
           1953). This group of organic acids is of ubiquitous occurrence in fruits,
           and in most fruits one or two of these acids account for a large propor-
           tion of their organic acid content (Vickery and Pucher 1940; Thimann
           and Bonner 1950; Nitsch 1953; Ulrich 1971; Sweetman et al. 2009;
           Etienne et al. 2013; Famiani et al. 2015). The Krebs cycle acids that are
           accumulated in fruits are usually malic and/or citric acid. However, in
           some blackberry genotypes isocitric and lactoisocitric acids are the
           abundant acids (Curl and Nelson 1943; Fan‐Chiang 1999), while in sas-
           katoon (Amelanchier alnifolia) succinic is the most abundant organic
           acid (up to 16 mg g–1 FW; Rogiers and Knowles 1997). Malic and citric
           acids in fruits have been the subject of several recent reviews which
           also contain information on other aspects of this area (Fernie and
           Martinoia 2009; Sweetman et al. 2009; Etienne et al. 2013; Famiani
           et al. 2015).

           1. Synthesis of Krebs Cycle Acids. The bulk of the Krebs cycle acids
           that are accumulated in fruits are thought to be synthesized from
           imported sugars within the fruit (Fig. 8.10) (Ruffner 1982b; Lobit et al.
           2006; Sweetman et al. 2009; Ford 2012; Etienne et al. 2013; Famiani


               Imported sugars                Imported sugars
                        Glycolysis         Glycolysis  Pyruvate
                                                        kinase
                     PEP                           2 PEP        Pyruvic acid

                        PEPC                            PEPC           Pyruvate DH

                     OAA                            OAA          Acetyl-CoA

                        MDH

                    Malate                                                     Citric acid
                                                                   Krebs
                                                                   cycle       Isocitric acid



           Fig. 8.10. Simplified scheme showing the synthesis of Krebs cycle acids. MDH = Malate
           dehydrogenase; OAA = Oxaloacetate, PEP = Phosphoenolpyruvate; CoA = Coenzyme A;
           PEPC = phosphoenolpyruvate carboxylase.
Case: 1:19-cv-05626 Document #: 29-3 Filed: 12/12/19 Page 30 of 60 PageID #:26

          400                               ROBERT P. WALKER AND FRANCO FAMIANI


          et al. 2015). Sugars enter glycolysis and are converted to phospho­
          enolpyruvate (PEP), which is then converted to oxaloacetate (OAA) in
          the cytosol by the enzyme phosphoenolpyruvate carboxylase (PEPC);
          OAA is then converted to malate by cytosolic malate dehydrogenase. If
          malate is being accumulated it is transported across the tonoplast into
          the vacuole, in which it is stored (Ruffner 1982b; Law and Plaxton
          1995; Terrier and Romieu 2001; Sweetman et al. 2009; Etienne et al.
          2013; Famiani et al. 2015). In contrast, if citrate is being accumulated,
          one molecule of PEP is converted to OAA by PEPC and a second PEP is
          converted to acetyl CoA. The latter and OAA are then combined by
          citrate synthase in the mitochondrion to produce citrate, which is sub-
          sequently transported across the tonoplast into the vacuole, in which it
          is stored (Etienne et al. 2013). Isocitrate is synthesized from citrate by
          aconitase, an enzyme which can be located in both mitochondria and
          cytosol (Gallardo et al. 1995; Sadka et al. 2000; Etienne et al. 2013).

          2. Subcellular Location of Krebs Cycle Acids in Fruits. The vacuole
          can occupy 90–99% of the volume of parenchyma cells of ripening
          flesh of many fruits (Terrier and Romieu 2001; Sweetman et al. 2009;
          Etienne et al. 2013). The isolation of vacuoles from apples has shown
          that more than 90% of the malate is located in the vacuole (Yamaki
          1984), and similarly malate is abundant in the vacuole of subepidermal
          cells of grape berries (Moskowitz and Hrzadina 1981). It is thought that
          the cytoplasmic concentration of malate in fruits is in the range 0.1–6.0
          mM (Lobit et al. 2006). Studies on crassulacean acid metabolism (CAM)
          plants indicate that when malate is being synthesized by PEPC the
          cytoplasmic concentration of malate is in the range of 0.5–2.0 mM
          (Hafke et al. 2003). In grape berry, the Ki for inhibition of PEPC by
          malate is of this order (Diakou et al. 2000), and this is consistent with
          the concentration of malate in the cytoplasm of fruit cells being 0.1–6.0
          mM when malate is being synthesized (Lobit et al. 2006). Thus, the
          consensus is that the bulk of the malate content in the flesh of fruits is
          located in the vacuole (Ruffner 1982b; Lobit et al. 2006; Sweetman
          et al. 2009; Etienne et al. 2013; Famiani et al. 2015). Transport p
                                                                            ­ rocesses
          at the tonoplast are an important factor in determining the vacuolar
          contents of these acids (Ruffner 1982b; Moing et al. 1999; Terrier and
          Romieu 2001; Lobit et al. 2006). Nevertheless, metabolism in the cyto-
          plasm can also be important and the relative importance of these two
          factors in determining vacuolar content could differ between fruits
          (Etienne et al. 2013). For example, the abundance of mitochondrial and
          cytosolic aconitase could play a role in determining the citric acid con-
          tent of citrus fruits (Sadka et al. 2000; Etienne et al. 2013), and studies
Case: 1:19-cv-05626 Document #: 29-3 Filed: 12/12/19 Page 31 of 60 PageID #:26

           8. ORGANIC ACIDS IN FRUITS                                              401


           in tomato with altered amounts of phosphoenolpyruvate carboxykinase
           (PEPCK) have shown that changing the abundance of this enzyme alters
           the fruit’s content of malic acid (Osorio et al. 2013; Huang et al. 2015a,b).

           3. Breakdown and Utilization of Krebs Cycle Acids. The breakdown
           of stored citrate, including its conversion to malate, has recently been
           reviewed (Etienne et al. 2013). As far as malate is concerned, in fruits
           there are two pools of this compound: one pool is rapidly metabolized,
           whereas the other larger pool is not, and these correspond to the cyto-
           plasmic and vacuolar pools (Farineau and Laval‐Martin 1977). The
           enzymes that metabolize malate are located in the cytoplasm, and not
           the vacuole, and hence malate is only thought to be metabolized when
           it is released from the vacuole (Sweetman et al. 2009; Etienne et al.
           2013; Famiani et al. 2015). The enzymes PEPCK and malic enzyme
           (ME) are utilized in the breakdown of malate in many fruits (Ruffner
           1982b; Famiani et al. 2005, 2015; Sweetman et al. 2009; Etienne et al.
           2013). In plants, PEPCK is only known to be located in the cytosol
           (Walker and Chen 2002; Leegood and Walker 2003). However, there are
           three forms of ME: a mitochondrial NAD‐ME and both cytosolic and
           plastidic forms of NADP‐ME (Famiani et al. 2005, 2012, 2015; Sweetman
           et al. 2009; Drincovich et al. 2010; Etienne et al. 2013). All three forms
           of ME are present in tomato flesh, in which their activities appear to be
           comparable (Jeffery et al. 1986; Knee and Finger 1992; Knee et al. 1996;
           Bahrami et al. 2001; Osorio et al. 2013). However, tomato flesh contains
           about 50‐fold more NAD‐ME activity than the flesh of either grape or
           peach (Borsani et al. 2009; Osorio et al. 2013; Biais et al. 2014; Sweetman
           et al. 2014).
              In the flesh of fruits there are many uses for the PEP and pyruvate
           produced by either these enzymes or via glycolysis (Walker et al.
           2015). Clearly, how they are utilized is dependent on the tissue; for
           example, in olive flesh the synthesis of lipid is a major process,
           whereas in the stone of peach the synthesis of lignin via the shikimate
           pathway is more prevalent. In the ripening flesh of grape, radiolabe-
           ling experiments indicate that a large proportion of this pyruvate and
           PEP are oxidized to CO2 via the Krebs cycle (Ruffner 1982b; Famiani
           et al. 2016c). Similarly, for ripening tomato flesh, a comparison of the
           amount of glycolytic flux and the amount of CO2 released from tomato
           fruits (Chalmers and Rowan 1971; Campbell et al. 1990), indicates that
           a large proportion of pyruvate produced by glycolysis is oxidized to
           CO2. In the flesh of fruits, gluconeogenesis is thought to occur when
           malate/citrate/isocitrate are released from the vacuole and the amount
           of PEP produced from their metabolism exceeds the demands of other
Case: 1:19-cv-05626 Document #: 29-3 Filed: 12/12/19 Page 32 of 60 PageID #:26

          402                              ROBERT P. WALKER AND FRANCO FAMIANI


          processes (Ruffner 1982b; Walker et al. 2015). Hence, in grape peri-
          carp a higher proportion of malate is utilized via gluconeogenesis at
          lower temperatures because the demands of the Krebs cycle are lower
          (Ruffner 1982b).

          4. Metabolic Functions of Krebs Cycle Acids in Fruits. A large pro-
          portion of the Krebs cycle acid content of the flesh of fruits could have
          a non‐metabolic function in altering the palatability of the flesh (see
          Section II. The function of the flesh of fruits and its implication for
          their organic acid contents). Nevertheless, this protective function must
          be superimposed on other underlying metabolic functions.

          Contribution of Stored Krebs Cycle Acids to the Metabolic Requirements
          of the Flesh of Fruits. In grape pericarp the actual amount of malate
          dissimilated, together with the amount of CO2 released by the fruit
          throughout ripening, were determined. This allowed the contribution
          of dissimilated malate to the amount of CO2 released by the berry to be
          determined at different stages of ripening (Famiani et al. 2014a, 2016c).
          Stored malate could provide only a small proportion of the CO2 released
          by the berry when the whole ripening period was considered, and sug-
          ars were required as a substrate for metabolism at all stages of ripening
          (Famiani et al. 2014a, 2016c). A similar approach was used for peach
          flesh, and this showed that stored malate and citrate could only pro-
          vide a very small fraction of the substrate used by metabolism (Famiani
          et al. 2016b). It can be deduced, by comparing the amounts of CO2
          released from the fruit with the decrease in malate/citrate contents, that
          the situation is similar in tomato fruits (Chalmers and Rowan 1971;
          Campbell et al. 1990; Knee and Finger 1992; Biais et al. 2014). However,
          it is important to note that the quantitative importance of the contribu-
          tion of organic acids to the substrate requirements of the flesh of fruits
          is dependent on the stage of development (Famiani et al. 2014a, 2016a).
          In grape, stored malate can provide a relatively large proportion of this
          substrate for a short period of time soon after veraison, after which its
          contribution is lower for the rest of ripening (Famiani et al. 2014a,
          2016a). Moreover, in grape, there is evidence indicating that the actual
          contribution of malate is dependent on the cultivar, and this contribu-
          tion is higher in cultivars which contain more malate at the start of
          ripening and have a shorter ripening period (Famiani et al. 2016c).

          Contribution of Krebs Cycle Acids to the Provision of CO2 for
          Photosynthesis. PEPCK and the malic enzymes are utilized as decar-
          boxylases in the photosynthetic CO2‐concentrating mechanisms of
Case: 1:19-cv-05626 Document #: 29-3 Filed: 12/12/19 Page 33 of 60 PageID #:26

           8. ORGANIC ACIDS IN FRUITS                                              403


           both C4 and CAM plants (Edwards et al. 1971; Dittrich et al. 1973;
           Leegood and Walker 1999, 2003). The presence of these, and other
           enzymes utilized in photosynthesis in C4 and CAM plants, has led to
           the suggestion that they could function similarly in fruits (for refer-
           ences, see Blanke and Lenz 1989). However, the presence of these
           enzymes in fruits, together with certain aspects of malate metabolism,
           has been attributed to a role in the regulation of energy utilization, pH
           regulation, aspartate synthesis and, to a limited extent, internal CO2
           concentration rather than a role in photosynthesis, also considering that
           only the skin would receive enough light to carry out photosynthesis
           (Blanke and Lenz 1989).

           Gluconeogenesis and the Contribution of Stored Krebs Cycle Acids to
           Sugar Accumulation. Gluconeogenesis from Krebs cycle acids has
           been shown to occur in the flesh of several fruits (Farineau and Laval‐
           Martin 1977; Ruffner 1982b; Leegood and Walker 1999; Leegood et al.
           1999; Osorio et al. 2013; Huang et al. 2015a,b). The first steps in gluco-
           neogenesis from malate involve its conversion to PEP, which in plants
           requires either MDH and PEPCK or ME together with PPDK (Walker
           and Chen 2002; Leegood and Walker 2003). In both cases, the PEP so
           produced is converted to sugars by a reversal of the reactions of glyco-
           lysis (Plaxton 1996). In the flesh of grape, apricot, peach, plum, cherry
           and soft fruits, PEPCK is present, whereas PPDK appears to be either
           not present or at very low abundance (Famiani et al. 2005, 2009, 2014b,
           2016c; Famiani and Walker 2009; Baldicchi et al. 2015). Both, PEPCK
           and PPDK polypeptides were present in tomato (Famiani et al. 2016a).
           These results suggest that in those fruits studied (except tomato) the
           bulk of any gluconeogenic flux proceeds via PEPCK, whereas in tomato
           both PEPCK and PPDK could potentially be utilized. PPDK was also
           detected in the fruit of cactus pear (Opuntia ficus‐indica) (Walker et al.
           2011c); however, this plant is a CAM plant and PPDK functions in its
           photosynthesis.
             If the amount of malate and citrate, that arose from the decrease in
           their contents during the ripening of the flesh of some fruits such as
           gooseberry, were converted to sugars by gluconeogenesis, then this
           would give rise to up to 20% of the sugars accumulated in the ripe fruit
           (Famiani et al. 2009). However, in reality this contribution of gluconeo-
           genesis to sugar accumulation will be much lower. This is because a
           large proportion of the dissimilated malate and citrate is not used by
           gluconeogenesis but is used by catabolic processes such as the Krebs
           cycle. Further, in many fruits there is little or no decrease in their malate
           and citrate contents during ripening (Ruffner et al. 1975; Halinska and
Case: 1:19-cv-05626 Document #: 29-3 Filed: 12/12/19 Page 34 of 60 PageID #:26

          404                              ROBERT P. WALKER AND FRANCO FAMIANI


          Frenkel 1991; Famiani et al. 2016b,c). Hence, in grape, peach, and
          tomato the contribution of stored malate/citrate to the net accumulation
          of sugars during ripening is very small (Ruffner 1982b; Famiani et al.
          2016b,c). In grape, this contribution is likely to be less than 1% (Famiani
          et al. 2016c). However, this appears to be at variance with the finding
          that changing the abundance of PEPCK in tomato fruits has a quite large
          effect on their organic acid and/or sugar contents (Osorio et al. 2013;
          Huang et al. 2015a,b). This apparent contradiction can be resolved if
          altering the abundance of PEPCK also alters processes other than gluco-
          neogenesis. During the ripening of fruits there is evidence that there are
          times when malate is synthesized and transported into the vacuole, and
          other times when malate is released from the vacuole and is utilized
          (Famiani et al. 2005; Walker et al. 2015). This process could be linked
          to nitrogen metabolism (Famiani et al. 2016b). Hence, altering the abun-
          dance of PEPCK could affect these processes. In keeping with this view
          a range of metabolic fluxes are also altered in tomato flesh when the
          abundance of PEPCK is reduced (Osorio et al. 2013). Similarly, soluble
          sugar contents were markedly altered in ripe tomato fruits that con-
          tained low amounts of glutamate dehydrogenase (Ferraro et al. 2015).
          Therefore, how changing the abundance of PEPCK in tomato flesh alters
          sugar and organic acid contents is likely to be complex.
             For many years glycolysis was thought to be inhibited in ripening
          grape, and that malate provided the bulk of the substrate used by metab-
          olism. Gluconeogenesis was thought to occur because there was an
          excess of malate (Ruffner 1982b; Sweetman et al. 2009). However, recent
          studies have shown this to be untrue and that sugars provide the bulk of
          the substrate used by metabolism (Famiani et al. 2014a, 2016c). One
          explanation for the occurrence of gluconeogenesis in fruits is that malate
          flux from the vacuole is not constant during ripening, and there are times
          when there is an enhanced efflux of malate which results in an excess of
          malate in the cytosol (Famiani et al. 2015, 2016b; Walker et al. 2015).

          5. The Role of Krebs Cycle Acids in Nitrogen Metabolism. The Krebs
          cycle acids and their close relatives are intimately associated with
          nitrogen metabolism in plants (Chibnall 1939; Vickery and Pucher
          1940). Thus, oxaloacetate, 2‐oxoglutarate and pyruvate form the basis
          of the carbon skeletons of many amino acids and amides (Lea 1993).
          Amino acids can be divided into several groups on the basis of their
          synthesis, and many amino acids are derived from aspartate, glutamate,
          and pyruvate. These three metabolites are readily interconverted by the
          reversible enzymes, aspartate aminotransferase, alanine aminotrans-
          ferase and malate dehydrogenase (Lea 1993).
Case: 1:19-cv-05626 Document #: 29-3 Filed: 12/12/19 Page 35 of 60 PageID #:27

           8. ORGANIC ACIDS IN FRUITS                                            405


              The Krebs cycle acids are also associated with nitrogen metabolism
           because they are utilized in pH regulation necessary for certain aspects
           of nitrogen metabolism (Raven and Smith 1976; Gerendás and Ratcliffe
           2000, 2013; Stitt et al. 2002). Thus, in the leaves of many C3 plants the
           content of Krebs cycle acids is often largely dependent on whether the
           plant is grown on nitrate or ammonium (Clark 1936; Bennet‐Clark 1937;
           Pucher and Vickery 1949; Kandlbinder et al. 1997). The increased
           malate content in the leaves of plants grown on nitrate is a consequence
           of pH regulation associated with the assimilation of nitrate (Bennet‐
           Clark 1937; Raven and Smith 1976; Kandlbinder et al. 1997; Stitt et al.
           2002). The assimilation of nitrate into most amino acids consumes one
           proton, whereas the assimilation of ammonium produces one proton
           (Raven and Smith 1976). In the source leaves of plants that are grown
           on nitrate and assimilate it in the leaf, nitrate enters the leaf via the
           xylem. The assimilation of nitrate into amino acids consumes protons,
           and this is counteracted by the synthesis of malic acid in the leaf. The
           malate is then exported to the root (leaving protons in the leaf). In addi-
           tion, the export of glutamate and aspartate from the leaf, rather than
           their amides glutamine and asparagine, also contributes to counteract-
           ing the consumption of protons in the leaf. This is because more pro-
           tons are produced in the synthesis of glutamate and aspartate compared
           to glutamine and asparagine, and glutamate and aspartate are often con-
           verted to their amides in vascular tissues before delivery to developing
           sink tissues (Walker and Chen, 2002; Chen et al. 2004). The metabolism
           of malate in the root consumes protons, and this is counteracted by the
           excretion of alkali into the soil (Raven and Smith 1976). If plants are
           grown on ammonium this can be assimilated in either the root, stem, or
           the leaf, and this depends on various factors such as the plant species
           (Schjoerring et al. 2002). Ammonium is transported to the leaf via the
           xylem, along with malate that is synthesized in the root. The utilization
           of this malate in the leaf then counteracts acidity arising from the
           assimilation of ammonium into amino acids (Raven and Smith 1976).
              Potentially, the Krebs cycle acid content of fruits could be altered by
           the growth of the plant on either nitrate or ammonium. For most of
           their development, tomato fruits from plants grown using nitrate as
           their nitrogen source have higher contents of both malate and citrate,
           than those of plants supplied with only ammonium as their nitrogen
           source (Caraňgal et al. 1954; Xu et al. 2012). This is consistent with
           malic and citric acids being synthesized in the fruits and being utilized
           to counteract the proton‐consuming effect of growth on nitrate. It is
           worth considering how much malic/citric acid would be required to
           counteract the amount of protons consumed in the hypothetical case of
Case: 1:19-cv-05626 Document #: 29-3 Filed: 12/12/19 Page 36 of 60 PageID #:27

          406                              ROBERT P. WALKER AND FRANCO FAMIANI


          all organic forms of nitrogen in the fruit being synthesized from nitrate
          in the fruit. In reality, a large amount of the nitrogen imported into most
          fruits is in the form of glutamine and asparagine (Roubelakis‐Angelakis
          and Kliewer 1992; Famiani et al. 2012). The flesh of many fruits typi-
          cally contains about 4 mg g–1 FW organic nitrogen compounds (i.e.,
          proteins, amino acids, and amides). The molecular masses of amino
          acids, malate and citrate are roughly of the same order. The synthesis of
          one molecule of amino acid consumes on average one proton, whereas
          the synthesis of malic acid produces two protons and citric acid three
          protons. Thus, as a rough approximation, less than 2 mg g–1 FW
          malic + citric acid are required to counteract the alkalinity resulting
          from the synthesis of all the organic nitrogenous compounds from
          nitrate. The contents of these acids in the flesh of fruits is often much
          greater than this, and thus it is feasible for pH perturbations arising
          from the assimilation of nitrate to be counteracted in this way. Bollard
          (1971) noted that there are deviations between titratable acidity and the
          contents of organic acids in the flesh of many fruits, and the import of
          different forms of nitrogenous material could contribute to these.

          6. Occurrence and Contents of Krebs Cycle Acids in Fruits. The
          Krebs cycle acids are of ubiquitous occurrence in fruits (Vickery and
          Pucher 1940; Thimann and Bonner 1950; Nitsch 1953; Ulrich 1971;
          Sweetman et al. 2009; Etienne et al. 2013; Famiani et al. 2015). Some
          typical values for the malic and citric acid concentrations in the ripe
          flesh of a range of fruits and leaves are shown in Tables 8.7 and 8.8. For
          those fruits in which it has been studied, it is clear that the concentra-
          tions of these acids are often dependent on the genotype/cultivar of a
          given type of fruit. Further, these contents vary between the tissues of a
          fruit, and are also dependent on their stage of development (Tables 8.9
          and 8.10). The Krebs cycle acid content of the flesh of fruits can also be
          affected by other conditions under which the fruit was grown, and also
          by storage and processing of the fruit after harvest (Sweetman et al.
          2009; Etienne et al. 2013; Famiani et al. 2015). For several fruits some
          of these factors are considered below.

          Stone fruits (apricot, cherry, peach and plum). The bulk of the organic
          acid content of the edible parts of most stone fruits consists of malic
          and/or citric acids. However, appreciable amounts of quinic acid are
          present in some stone fruits (De Moura and Dostal 1965; Van Gorsel
          et al. 1992; Moing et al. 1998; Gurrieri et al. 2001; Walker et al. 2011a;
          Famiani et al. 2012). In peach and apricot, both malate and citrate are
          present in appreciable amounts (Moing et al. 1998; Baldicchi et al.
Case: 1:19-cv-05626 Document #: 29-3 Filed: 12/12/19 Page 37 of 60 PageID #:27

           8. ORGANIC ACIDS IN FRUITS                                                        407


           Table 8.7. Concentrations of malic acid (MA; mg g–1 FW) in the flesh of some ripe
           temperate fruits and some leaves and roots. For leaves and roots, nitrate and ammonium
           refer to the form of nitrogen on which the plants were grown.
           Fruits                            MA level               Reference
           Apple                              4.8–14.7              Fuleki et al. 1994
           Blackberry                         0.5–6.0               Wrolstad et al. 1980
           Blueberry (highbush)               0.47–0.50             Markakis et al. 1963
           Blueberry (lowbush)                5.0                   Kalt and McDonald 1996
           Cherry (sweet)                     5.0–8.5               Girard and Kopp 1998
           Cherry (sweet)                     8.5–10                Kelebek and Selli 2011
           Cherry (sweet)                     6.3–14                Ballistreri et al. 2013
           Citrus (orange)                    0.6–2.0               Ting and Attaway 1971
           Citrus (tangerine)                 1.8–2.1               Ting and Attaway 1971
           Citrus (grapefruit)                0.4–0.6               Ting and Attaway 1971
           Citrus (lemon)                     1.7–2.6               Ting and Attaway 1971
           Citrus (lime)                      2.0                   Ting and Attaway 1971
           Currant (black)                    0.7–1.7               Rodriguez et al. 1992
           Currant (red)                      0.5–2.1               Rodriguez et al. 1992
           Currant (red)                      0.3–0.5               Nour et al. 2011
           Currant (white)                    0.4                   Rodriguez et al. 1992
           Peach                              8.0                   Byrne et al. 1991
           Peach                              2.0–7.0               Dirlewanger et al. 1999
           Pear                               1.6–2.0               Drake and Eisele 1999
           Plum (damson)                      7.0                   García‐Mariño et al. 2008
           Plum (European)                   20.0                   Lombardi‐Boccia et al. 2004
           Plum (Japanese)                    7.6–15.9              Robertson et al. 1992
           Plum (Japanese)                    8.0–10.0              Singh et al. 2009
           Raspberry                          0.14–1.7              Rodriguez et al. 1992
           Strawberry                         1.5–2.8               Moing et al. 2001
           Leaves
           Tobacco (nitrate)                 11.0                   Pucher and Vickery 1949
           Tobacco (ammonium)                 0.8                   Pucher and Vickery 1949
           Barley (nitrate)                   4.3                   Kandlbinder et al. 1997
           Barley (ammonium)                  0.3                   Kandlbinder et al. 1997
           Roots
           Barley (nitrate)                  < 0.13                 Kandlbinder et al. 1997
           Barley (ammonium)                 < 0.13                 Kandlbinder et al. 1997


           2015; Famiani et al. 2016b). By contrast, cherries and plums contain
           mainly malate (Walker et al. 2011a; Famiani et al. 2012). In all stone
           fruits, the concentration (amount in g–1 FW) of total organic acids in the
           flesh increases up to ripening and then decreases (Moing et al. 1998,
           1999; Garcia Mariňo et al. 2008; Singh et al. 2009; Walker et al. 2011a;
           Famiani et al. 2012). In cherry flesh, the reduction in concentration of
           malate during ripening is only due to a dilution effect brought about by
           expansion of the parenchyma cells. The total amount per fruit increases,
           showing that there is a net synthesis (Walker et al. 2011a). In both plum
Case: 1:19-cv-05626 Document #: 29-3 Filed: 12/12/19 Page 38 of 60 PageID #:27

          408                                        ROBERT P. WALKER AND FRANCO FAMIANI


          Table 8.8. Concentrations of citric acid (CA; mg g–1 FW) in the flesh of some ripe
          temperate fruits and some leaves. For leaves, nitrate and ammonium refer to the form
          of nitrogen on which the plants were grown.
          Fruits                               CA level              Reference
          Apple                                 0.3–0.5              Fuleki et al. 1994
          Blueberry (highbush)                  4.8–5.8              Markakis et al. 1963
          Blueberry (lowbush)                   5.0                  Kalt and McDonald 1996
          Citrus (orange)                       5.6–9.8              Ting and Attaway 1971
          Citrus (tangerine)                    8.6–12.2             Ting and Attaway 1971
          Citrus (grapefruit)                  11.9–21.0             Ting and Attaway 1971
          Citrus (lemon)                       40.0–43.8             Ting and Attaway 1971
          Citrus (lime)                         0.8                  Ting and Attaway 1971
          Currant (black)                      26.0–38.0             Rodriguez et al. 1992
          Currant (red)                        20.0–28.0             Rodriguez et al. 1992
          Currant (red)                        25.0–31.0             Nour et al. 2011
          Currant (white)                      20.0                  Rodriguez et al. 1992
          Cherry (sweet)                        0.02–0.07            Girard and Kopp 1998
          Cherry (sweet)                        1.4–2.7              Kelebek and Selli 2011
          Peach                                 3.0                  Byrne et al. 1991
          Peach                                 0.4–3.0              Dirlewanger et al. 1999
          Pear                                  3.0–3.6              Drake and Eisele 1999
          Plum (damson)                         0.05                 García‐Mariño et al. 2008
          Plum (European)                       0.25–0.27            Lombardi‐Boccia et al. 2004
          Plum (Japanese)                       0.20                 Robertson et al. 1992
          Plum (Japanese)                       0.12                 Singh et al. 2009
          Raspberry                            14.0–20.0             Rodriguez et al. 1992
          Strawberry                            4.4–10.5             Sturm et al. 2003
          Strawberry                            6.0–10.0             Moing et al. 2001
          Leaves
          Tobacco (nitrate)                     1.5                  Pucher and Vickery 1949
          Tobacco (ammonium)                    0.2                  Pucher and Vickery 1949


          Table 8.9. Concentrations of malic acid (MA; mg g–1 FW) in the flesh of unripe and
          ripe fruits. For unripe fruit (except tomato) the maximum content during the period of
          development studied is given. For tomato, unripe fruit are 28 days after anthesis, and
          nitrate and ammonium denote the form of nitrogen with which the plant was fertilized.
          Fruits                      Unripe              Ripe        Reference
          Apricot                     32.0                 8.0        Baldicchi et al. 2015
          Blueberry (highbush)         3.1                 0.6        Famiani et al. 2005
          Cherry (sweet)               8.0                 6.7        Walker et al. 2011a
          Currant (red)                5.5                 1.9        Famiani et al. 2005
          Gooseberry                  11.0                 4.3        Famiani et al. 2009
          Grape                       16.0–24.0            1.3–4.0    Famiani et al. 2000, 2014b
          Peach                        6.6                 4.8        Famiani et al. 2016
          Plum (Japanese)             17.0                11.0        Famiani et al. 2012
          Raspberry                    6.7                 1.3        Famiani et al. 2005
          Strawberry                   2.0                 2.6        Famiani et al. 2005
          Tomato (nitrate)            19.0                 5.0        Xu et al. 2012
          Tomato (ammonium)            6.5                 1.0        Xu et al. 2012
Case: 1:19-cv-05626 Document #: 29-3 Filed: 12/12/19 Page 39 of 60 PageID #:27

           8. ORGANIC ACIDS IN FRUITS                                                          409


           Table 8.10. Concentrations of citric acid (CA; mg g–1 FW) in the flesh of unripe and ripe
           fruits. For unripe fruit the maximum content during the period of development studied
           is given. For tomato, unripe fruit are 28 days after anthesis, and nitrate and ammonium
           denote the form of nitrogen with which the plant was fertilized.
           Fruits                          Unripe            Ripe             Reference
           Apricot                         16                10               Baldicchi et al. 2015
           Blueberry (highbush)            24                13               Famiani et al. 2005
           Currant (red)                   26                21               Famiani et al. 2005
           Gooseberry                      13                 9               Famiani et al. 2009
           Peach                            4.8               0.57            Famiani et al. 2016
           Plum (Japanese)                  0.12              0.06            Famiani et al. 2012
           Raspberry                       21                14               Famiani et al. 2005
           Strawberry                       7.7               7.3             Famiani et al. 2005
           Tomato (nitrate)                10                10               Xu et al. 2012
           Tomato (ammonium)                5.5               5.5             Xu et al. 2012


           (malate) and apricot flesh (citrate and malate), the decrease in the con-
           centration of organic acids during the first part of ripening arises from
           an increase in their size, and actually there is a net synthesis. A net
           dissimilation only occurs during the last part of ripening (Famiani et al.
           2012; Baldicchi et al. 2015). In some peaches during ripening a net dis-
           similation of citrate occurs, whereas there is a net synthesis of malate
           (Famiani et al. 2016b).

           Pome fruits (apple, medlar, pear, quince and other minor pome fruits).
           In apple, malic acid is the most abundant Krebs cycle acid, although
           smaller amounts of citric acid are present (Hulme and Wooltorton 1957;
           Ulrich 1971; Hecke et al. 2006; Petkovsek et al. 2007; Wu et al. 2007).
           In ripe apple flesh, the content of malic acid differs greatly among cul-
           tivars (Hecke et al. 2006; Petkovsek et al. 2007; Wu et al. 2007). The
           concentration (g–1 FW) of malic acid increases up to ripening and then
           decreases throughout ripening (Berüter 2004; Zhang et al. 2010). By
           contrast, the content per fruit increases for most of the development
           and only shows a slight decline just before harvest. This pattern was
           observed in both the cultivars ‘Honeycrisp’ (Zhang et al. 2010) and
           ‘Golden Delicious’ (F. Famiani et al., unpublished data). The content of
           malic acid changes during storage of the fruit after harvest, though
           these changes are dependent on storage conditions. After storage under
           normal air for 3–6 months the malic acid concentration is lower than at
           harvest (Ackermann et al. 1992; Róth et al. 2007). However, this
           decrease can be reduced if the atmosphere surrounding the apples is
           modified (Róth et al. 2007).
              In pears, either malic acid or citric acid can be the most abundant
           organic acid, and this depends on both the species and cultivar. In most
Case: 1:19-cv-05626 Document #: 29-3 Filed: 12/12/19 Page 40 of 60 PageID #:27

          410                              ROBERT P. WALKER AND FRANCO FAMIANI


          pears malic acid is the most abundant Krebs cycle acid, and in all pears
          it is present in relatively high amounts. By contrast, citric acid has a
          low abundance in some pears (Arfaioli and Bosetto 1993; Hudina
          and Štampar 2000; Chen et al. 2007; Lu et al. 2011; Sha et al. 2011a).
          A comparison of cultivars deriving from different pear species showed
          that on average the total organic acid concentration was highest in
          those derived from Pyrus ussuriensis (5.98 mg g–1 FW), followed by
          Pyrus bretschneideri (3.07 mg g–1 FW), Pyrus pyrifolia (2.66 mg g–1 FW),
          and Pyrus communis (2.42 mg g–1 FW) (Sha et al. 2011a). It seems that
          early‐maturing European cultivars (derived from Pyrus communis)
          have a lower malic:citric acid ratio than late‐maturing ones (Hudina
          and Štampar 2000). In general, the concentrations (g–1 FW) of both
          malate and citrate decrease during ripening, or at least a part of it
          (Arfaioli and Bosetto 1993; Sha et al. 2011b). However, the citric acid
          concentration (g–1 FW) of fruits of Pyrus pyrifolia (Lu et al. 2011) and
          both the citric and malic acid concentrations (g–1 FW) of fruits of Pyrus
          bretschneideri (Sha et al. 2011c) increased during ripening. During
          storage of Kuerle fragrant pear (Pyrus serotina) and Yali pear (Pyrus
          bertschneideri), the content of malic acid (the most abundant acid)
          increased during the first 3 months of storage and then decreased (Chen
          et al. 2006a,b).
             In mature quince (Cydonia oblonga Mill.) flesh, malic acid is the pre-
          dominant Krebs cycle acid, and the citric acid content is very low
          (Rodríguez‐Guisado et al. 2009). Quince fruit also contains appreciable
          amounts of quinic acid (Szychowski et al. 2014). Recently, it was
          reported that phytic acid is the main organic acid in the quince juice of
          Spanish genotypes (Szychowski et al. 2014).
             The organic acid content of other pome fruits, whose commercial
          cultivation is not as widespread, such as medlar (Mespilus germanica
          L.), service tree (Sorbus domestica L.), and rowanberry (Sorbus aucu-
          paria L.), has been determined. In most of these fruits malic acid is
          usually the most abundant Krebs cycle acid at harvest (Barbieri et al.
          2011). However, in medlars the citric acid content can be lower (Barbieri
          et al. 2011; Selcuk and Erkan 2015a,b) or higher than malic acid con-
          tent (Glew et al. 2003a). During the development of medlars on the tree,
          citric acid concentration (g–1 FW) increased until ripening and then
          decreased. By contrast, malic acid concentration increased throughout
          development on the tree (Glew et al. 2003a). Medlar fruits are hard
          when harvested, and need to be stored for several weeks. This allows
          them to both soften and sweeten, and during this storage Krebs cycle
          acid concentration decreases (Glew et al. 2003b; Selcuk and Erkan
          2015a,b).
Case: 1:19-cv-05626 Document #: 29-3 Filed: 12/12/19 Page 41 of 60 PageID #:27

           8. ORGANIC ACIDS IN FRUITS                                           411


           Soft fruits. Citric, together with smaller amounts of malic acid,
           account for the bulk of the Krebs cycle acid content of blueberries
           (Vaccinium corymbosum L.), cranberries (Vaccinium macrocarpon
           Ait.), gooseberries (Ribes grossularia L.), raspberries (Rubus ideaus L.),
           white currants, redcurrants (Ribes rubrum L.), blackcurrants (Ribes
           nigrum L.), and strawberries (Fragaria vesca L.) (Whiting 1958; Green
           1971; Famiani et al. 2005, 2009; Çelik et al. 2008; Nour et al. 2011;
           Mikulic‐Petkovsek et al. 2012; Mazur et al. 2014). In blackberries, isoc-
           itric, lactoisocitric, citric and malic acids make up the bulk of their
           organic acid content; however, the abundance of each of these is
           dependent on the cultivar or species (Whiting 1958; Wrolstad et al.
           1980; Fan‐Chiang 1999; Kafkas et al. 2006).
              During the ripening of blueberries, gooseberries, raspberries and red-
           currants, the concentrations of both malic and citric acids (g–1 FW)
           decreased, whereas there was little change in these concentrations in
           strawberries and an increase in cranberries (Moing et al. 2001; Famiani
           et al. 2005, 2009; Çelik et al. 2008). The citric acid content per fruit
           increased throughout the development of strawberries and redcurrants,
           whereas for blueberries and raspberries it increased up to the first part
           of ripening and then decreased (Famiani et al. 2005). In blackcurrants,
           a steady increase in the concentration of citric acid (g–1 FW) occurred
           throughout development and ripening (Toldam‐Andersen and Hansen
           1997). Other less widely grown soft fruits are Japanese wineberry
           (Rubus phoenicolasius Maxim), jostaberry (Ribes nidigrolaria), and goji
           berry (wolfberry; Lycium barbarum L.), and in these citric acid was
           more abundant than malic acid (Mikulic‐Petkovsek et al. 2012).

           Grape. In ripe berries, malic and tartaric acids account for the bulk of
           the organic acid content of the flesh and skin (Ruffner 1982a,b). Malic
           acid is accumulated before ripening and there is a large decrease in its
           concentration (g–1 FW) during ripening (Ruffner 1982b; Famiani et al.
           2014a,b; Rienth et al. 2016).

           Kiwifruit. In ripening fruits of Actinidia deliciosa (which includes
           ‘Hayward,’ the most cultivated genotype), A. chinensis, A. rufa and A.
           arguta, citric acid is generally more abundant than malic acid (Okuse
           and Ryugo 1981; Reid et al. 1982; Walton and De Jong 1990; Ferrandino
           and Guidoni 1998; Marsh et al. 2009; Nishiyama et al. 2008). The con-
           centration of malic acid (g–1 FW) is generally highest at mid‐summer
           and then decreases towards harvest. Citric acid concentration (g–1 FW)
           also declines as harvest approaches (Okuse and Ryugo 1981; Walton
           and De Jong 1990; Marsh et al. 2009).
Case: 1:19-cv-05626 Document #: 29-3 Filed: 12/12/19 Page 42 of 60 PageID #:27

          412                              ROBERT P. WALKER AND FRANCO FAMIANI


          Tropical and subtropical fruits. In mango (Mangifera indica L.), citric
          and malic acids are the most abundant Krebs cycle acids during devel-
          opment. The loss of acidity at maturity is caused by a large reduction
          in citric acid content, and a small reduction in malic acid content
          (Medlicott and Thompson 1985). In kaki (Dyospyros kaki L.), the con-
          tent of malic and/or citric acid increases until the beginning of ripening
          and then decreases (Daood et al. 1992). The most abundant organic
          acid in ripe bananas (Musa spp.) is malic (Morvai and Molnár‐Perl
          1992). Malic acid content is high at the consumption stage in mamey
          sapote (Pouteria sapota [(Jacquin) (H. E Moore & Steam]) (Arenas‐
          Ocampo et al. 2007), and in loquat (Eriobotrya japonica Lindl) (Chen
          et al. 2009). In pineapple (Ananas comosus L.), citric acid is the most
          abundant organic acid at maturity, followed by malic acid (Bartolomé
          et al. 1995). Ripe papaya (Carica papaya L.) contains both citric and
          malic acids (González‐Aguilar et al. 2003). In litchi (Litchi chinensis
          Sonn.) tartaric and malic acids are the most abundant organic acids at
          the time the fruit are consumed (Hu et al. 2005). Cherimola (Annnona
          cherimola Mill.) fruit after storage and at the time of consumption con-
          tains 6 mg g–1 FW malic acid and 3 mg g–1 FW citric acid (Alique and
          Zamorano 2000). In sugar apple (Annona squamosa L.), citric acid is
          abundant at the time of harvest and consumption (Bolivar‐Fernández
          et al. 2009). In feijoa (Feijoa sellowiana Berg) fruit, both malic and cit-
          ric acid are abundant at the time of consumption. In guava (Psidium
          guajava L.), citric acid content is high in both immature and mature
          fruits (Soares et al. 2007).



          VII. CONCLUSIONS

          All fruits contain a large number of different organic acids. These
          organic acids can be arranged into groups according to the pathways
          utilized in their synthesis. For a given fruit a small number of organic
          acids can be particularly abundant, and which of these organic acids
          are abundant can vary greatly between fruits of different species and
          among different cultivars. Further, this abundance is also dependent
          on the stage of development of the fruit and the part of the fruit in
          question. Fruits serve to protect the seed(s) and assist in their disper-
          sal, and hence the accumulation of some organic acids in fruits could
          be related to these functions. This chapter provides an overview of the
          contents, metabolism, and functions of these organic acids in the flesh
          of fruits.
Case: 1:19-cv-05626 Document #: 29-3 Filed: 12/12/19 Page 43 of 60 PageID #:27

           8. ORGANIC ACIDS IN FRUITS                                                               413


           LITERATURE CITED

           Aarabi, A., M. Barzegar, and M.H. Azizi. 2008. Effect of cultivar and cold storage of pome-
             granate (Punica granatum L.) juices on organic acid composition. ASEAN Food J.
             15:45–55.
           Abdel‐Moemin, A.R. 2014. Oxalate content of Egyptian grown fruits and vegetables and
             daily common herbs. J. Food Res. 3:66–77.
           Abe, L.T., F.M. Lajolo, and M.I. Genovese. 2012. Potential dietary sources of ellagic acid
             and other antioxidants among fruits consumed in Brazil: Jabuticaba (Myrciaria jaboti-
             caba (Vell.) Berg). J. Sci. Food Agric. 92:1679–1687.
           Ackermann, J., M. Fischer, and R. Amadò. 1992. Changes in sugars, acids, and amino
             acids during ripening and storage of apples (cv. Glockenapfel). J. Agr. Food Chem.
             40:1131–1140.
           Agar, I.T., J. Streif, and F. Bangerth. 1997. Effect of high CO2 and controlled atmosphere
             on the ascorbic and dehydroascorbic acid content of some berry fruits. Postharvest
             Biol. Technol. 11:47–55.
           Albertini, M.V., E. Carcouet, O. Pailly, C. Gambotti, F. Luro, and L. Berti. 2006. Changes
             in organic acids and sugars during early stages of development of acidic and acidless
             citrus fruit. J. Agr. Food Chem. 54:8335–8339.
           Alique, R. and J.P. Zamorano. 2000. Influence of harvest date within the season and cold
             storage on cherimoya fruit ripening. J. Agr. Food Chem. 48:4209–4216.
           Aloni, B., L. Karni, I. Rylski, and Z. Zaidman. 1994. The effect of nitrogen fertilization
             and shading on the incidence of “colour spots” in sweet pepper (Capsicum annuum)
             fruit. J. Hortic. Sci. 69:767–773.
           Alós, E., M.J. Rodrigo, and L. Zacarías. 2014. Differential transcriptional regulation of
             L‐ascorbic acid content in peel and pulp of citrus fruits during development and matu-
             ration. Planta 239:1113–1128.
           Antognozzi E., A. Battistelli, F. Famiani, S. Moscatello, F. Stanica, and A. Tombesi. 1996.
             Influence of CPPU on carbohydrate accumulation and metabolism in fruits of Actinidia
             deliciosa (A. Chev.). Sci. Hortic. 65:37–47.
           Arena, M.E., A. Zuleta, L. Dyner, D. Constenla, L. Ceci, and N. Curvetto. 2013. Berberis
             buxifolia fruit growth and ripening: evolution in carbohydrate and organic acid con-
             tents. Sci. Hortic. 158:52–58.
           Arenas‐Ocampo, M.L., S. Evangelista‐Lozano, R. Errasquin‐Arana, A. Jiménez‐Aparicio, and
             G. Dávila‐Ortíz. 2007. Softening and biochemical changes of sapote mamey fruit Pouteria
             sapota at different development and ripening stages. J. Food Biochem. 27(2):91–107.
           Arfaioli, P. and M. Bosetto. 1993. Time changes of free organic acid contents in seven Italian
             pear (Pyrus communis) varieties with different ripening times. Agr. Med. 123:224–230.
           Arrigoni, O. and M.C. De Tullio. 2002. Ascorbic acid: much more than just an antioxi-
             dant. Biochim. Biophys. Acta 1569:1–9.
           Attalla, K., S. De, and M. Monga. 2014. Oxalate content of food: a tangled web. Urology
             81:555–560.
           Badejo, A.A., K. Wada, Y. Gao, T. Maruta, Y. Sawa, S. Shigeoka, and T. Ishikawa. 2012.
             Translocation and the alternative D‐galacturonate pathway contribute to increasing the
             ascorbate level in ripening tomato fruits together with the D‐mannose/L‐galactose path-
             way. J. Exp. Bot. 63:229–329.
           Bae, H., S.K. Yun, J.H. Jun, I.K. Yoon, E.Y. Nam, and J.H. Kwon. 2014. Assessment of
             organic acid and sugar composition in apricot, plumcot, plum, and peach during fruit
             development. J. Appl. Bot. Food Qual. 87:24–29.
Case: 1:19-cv-05626 Document #: 29-3 Filed: 12/12/19 Page 44 of 60 PageID #:27

          414                                       ROBERT P. WALKER AND FRANCO FAMIANI


          Bahrami, A.R., Z.H. Chen, R.P. Walker, R.C. Leegood, and J.E. Gray. 2001. Ripening‐
            related occurrence of phosphoenolpyruvate carboxykinase in tomato fruit. Plant Mol.
            Biol. 47:499–506.
          Baker, R.A. 1997. Reassessment of some fruit and vegetable pectin levels. J. Food Sci.
            62:225–229.
          Baldicchi, A., D. Farinelli, M. Micheli, C. Di Vaio, S. Moscatello, A. Battistelli, R.P.
            Walker, and F. Famiani. 2015. Analysis of seed growth, fruit growth and composition
            and phosphoenolpyruvate carboxykinase (PEPCK) occurrence in apricot (Prunus
            armeniaca L.). Sci. Hortic. 186:38–46.
          Ballistreri, G., A. Continella, A. Gentile, M. Amenta, S. Fabroni, and P. Rapisarda. 2013.
            Fruit quality and bioactive compounds relevant to human health of sweet cherry
            (Prunus avium L.) cultivars grown in Italy. Food Chem. 140:630–638.
          Barbieri, C., C. Bignami, V. Cristofori, M. Paolocci, and G. Bertazza. 2011. Characterization
            and exploitation of minor pome fruits in Italy. Acta Hort. 918:953–959.
          Barry, C.S. 2010. Factors influencing the ripening and quality of fleshy fruits. p. 296–326.
            In: L. Ostergaard (ed.), Annu. Plant Rev. 38, Wiley‐Blackwell, Oxford.
          Bartolomé, A.P., P. Rupérez, and C. Fúster. 1995. Pineapple fruit: morphological charac-
            teristics, chemical composition and sensory analysis of Red Spanish and Smooth
            Cayenne cultivars. Food Chem. 53:75–79.
          Bennet‐Clark, T.A. 1937. Organic acids of plants. Annu. Rev. Biochem. 6:579–594.
          Berüter, J. 2004. Carbohydrate metabolism in two apple genotypes that differ in malate
            accumulation. J. Plant Physiol. 161:1011–1029.
          Berüter, J. and M.E.S. Feusi. 1997. The effect of girdling on carbohydrate partitioning in
            the growing apple fruit. J. Plant Physiol. 151:277–285.
          Biais, B., C. Bénard, B. Beauvoit, S. Colombié, D. Prodhomme, G. Ménard, S. Bernillon,
            B. Gehl, H. Gautier, P. Ballias, J.P. Mazat, L. Sweetlove, M. Génard, and Y. Gibon. 2014.
            Remarkable reproducibility of enzyme activity profiles in tomato fruits grown under
            contrasting environments provides a roadmap for studies of fruit metabolism. Plant
            Physiol. 164:1204–1221.
          Blanco, D., M.C. Morán, M.D. Gutiérrez, J. Moreno, E. Dapena, and J. Mangas. 1992.
            Biochemical study of the ripening of cider apple varieties. Z. Lebensm. Unters. Forsch.
            194:33–37.
          Blanke, M.M. and F. Lenz. 1989. Fruit photosynthesis. Plant Cell Environ. 12:31–46.
          Bolivar‐Fernández, N., C. Saucedo‐Veloz, S. Solís‐Pereira, and E. Sauri‐Duch. 2009.
            Maduración de frutos de saramuyo (Annona squamosa L.) desarrollados en Yucatán,
            México. Agrociencia 43:133–141.
          Bollard, E.G. 1971. The physiology and nutrition of developing fruits. p. 387–425. In:
            A.C. Hulme (ed.), The biochemistry of fruits and their products. Vol. 1, Academic
            Press, New York.
          Bolmgren, K. and O. Eriksson. 2010. Seed mass and the evolution of fleshy fruits in
            angiosperms. Oikos 119:707–718.
          Borsani, J., C.O. Budde, L. Porrini, M.A. Lauxmann, V.A. Lombardo, R. Murray, C.S.
            Andreo, M.F. Drincovich, and M.V. Lara. 2009. Carbon metabolism of peach fruit after
            harvest: changes in enzymes involved in organic acid and sugar level modifications.
            J. Exp. Bot. 60:1823–1837.
          Boudet, A.M. 2012. Polyphenols: from plant adaptation to useful chemical resources.
            p. 41–70. In: V. Cheynier, P. Sarni‐Manchado and S. Quideau (eds). Recent advances in
            polyphenol research. Vol. 3, John Wiley & Sons, Oxford.
          Boudet, A.M., A. Graziana, and R. Ranjeva. 1985. Recent advances in the regulation of the
            prearomatic pathway. p. 135–139. In: C.F. Van Sumere, and P.J. Lea (eds). The biochemis-
            try of plant phenolics. Annu. Proc. Phytochem. Soc. Eur. Vol. 25, Clarendon Press, Oxford.
Case: 1:19-cv-05626 Document #: 29-3 Filed: 12/12/19 Page 45 of 60 PageID #:28

           8. ORGANIC ACIDS IN FRUITS                                                             415


           Bulley, S.M., M. Rassam, D. Hoser, W. Otto, N. Schünemann, M. Wright, E. MacRae,
             A. Gleave, and W. Laing. 2009. Gene expression studies in kiwifruit and gene over‐
             expression in Arabidopsis indicates that GDP‐L‐galactose guanyltransferase is a major
             control point of vitamin C biosynthesis. J. Exp. Bot. 60:765–778.
           Bulley, S., M. Wright, C. Rommens, H. Yan, M. Rassam, K. Lin‐Wang, C. Andre, D.
             Brewster, S. Karunairetnam, A.C. Allan, and W.A. Laing. 2012. Enhancing ascorbate in
             fruits and tubers through over‐expression of the L‐galactose pathway gene GDP‐L‐
             galactose phosphorylase. Plant Biotechnol. J. 10:390–397.
           Burbridge, E., S.K. Rasmussen, F. Bernier, B.K. Kristensen, P.F. McCabe, and P.J. Dix.
             2014. Altered activity of peroxidase and oxalate oxidase influences lignification in
             transgenic tobacco. The Open Plant Science Journal 8:1–8.
           Bushman, B.S., M.E. Snook, J.P. Gerke, S.J. Szalma, M.A. Berhow, K.E. Houchins, and
             M.D. McMullen. 2002. Two loci exert major effects on chlorogenic acid synthesis in
             maize silks. Crop Sci. 42:1669–1678.
           Byrne, D.H., A.N. Nikolic, and E.E. Burns. 1991. Variability in sugars, acids, firmness,
             and color characteristics of 12 peach genotypes. J. Am. Soc. Hort. Sci. 116:1004–1006.
           Campbell, A.D., M. Huysamer, H.U. Stotz, L.C. Greve, and J.M. Labavitch. 1990.
             Comparison of ripening processes in intact tomato fruit and excised pericarp discs.
             Plant Physiol. 94:1582–1589.
           Caran̄gal, A.R., E.K. Alban, J.E. Varner, and R.C. Burrell. 1954. The influence of mineral
             nutrition on the organic acids of the tomato, Lycopersicum esculentum. Plant Physiol.
             29:355–360.
           Çelik, H., M. Özgen, S. Serce, and C. Kaya. 2008. Phytochemical accumulation and anti-
             oxidant capacity at four maturity stages of cranberry fruit. Sci. Hort. 117:345–348.
           Česonienė, L., R. Daubaras, I. Jasutienė, I. Miliauskienė, and M. Zych. 2015. Investigations
             of anthocyanins, organic acids, and sugars show great variability in nutritional value
             of European cranberry (Vaccinium oxycoccos) fruit. J. Appl. Bot. Food. Qual. 88:
             295–299.
           Chalmers, D.J. and K.S. Rowan. 1971. The climacteric in ripening tomato fruit. Plant
             Physiol. 48:235–240.
           Chaovanalikit, A. and R.E. Wrolstad. 2004. Total anthocyanins and total phenolics
             of fresh and processed cherries and their antioxidant properties. J. Food Sci. 69:
             FCT67–FCT72.
           Chapman, Jr, G.W. and R.J. Horvat. 1990. Changes in non‐volatile acids, sugars, pectin
             and sugar composition of pectin during peach (cv. Monroe) maturation. J. Agr. Food
             Chem. 38:383–387.
           Chen, F.X., X.H. Liu, and L.S. Chen. 2009. Developmental changes in pulp organic acid
             concentration and activities of acid‐metabolising enzymes during the fruit develop-
             ment of two loquat (Eriobotrya japonica Lindl.) cultivars differing in fruit acidity. Food
             Chem. 114:657–664.
           Chen, J., Z. Wang, J. Wu, Q. Wang, and X. Hu. 2007. Chemical compositional characteriza-
             tion of eight pear cultivars grown in China. Food Chem. 104:268–275.
           Chen, J.L., J.H. Wu, Q. Wang, H. Deng, and X.S. Hu. 2006a. Changes in the volatile com-
             pounds and chemical and physical properties of Kuerle Fragrant pear (Pyrus serotina
             Reld) during Storage. J. Agr. Food Chem. 54:8842–8847.
           Chen, J.L., S. Yan, Z. Feng, L. Xiao, and X.S. Hu. 2006b. Changes in the volatile com-
             pounds and chemical and physical properties of Yali pear (Pyrus bertschneideri Reld)
             during storage. Food Chem. 97:248–255.
           Chen, M., Q. Jiang, X.R. Yin, Q. Lin, J.Y. Chen, A.C. Allan, C.J. Xu, and K.S. Chen. 2012.
             Effect of hot air treatment on organic acid‐ and sugar‐metabolism in Ponkan (Citrus
             reticulata) fruit. Sci. Hortic.147:118–125.
Case: 1:19-cv-05626 Document #: 29-3 Filed: 12/12/19 Page 46 of 60 PageID #:28

          416                                       ROBERT P. WALKER AND FRANCO FAMIANI


          Chen, Z.H., R.P. Walker, L.I. Técsi, P.J. Lea, and R.C. Leegood. 2004. Phosphoenolpyruvate
            carboxykinase in cucumber plants is increased both by ammonium and by acidifica-
            tion, and is present in the phloem. Planta 219:48–58.
          Chibnall, A.C. 1939. Protein metabolism in the plant. Yale University Press, New Haven.
          Cipollini, M.L. and D.J. Levey. 1997. Secondary metabolites of fleshy vertebrate‐dispersed
            fruits: adaptive hypotheses and implications for seed dispersal. Am. Nat. 150:346–372.
          Clark, H.E. 1936. Effect of ammonium and of nitrate nitrogen on the composition of the
            tomato plant. Plant Physiol. 11:5–24.
          Clifford, M.N. 2000. Chlorogenic acids and other cinnamates – nature, occurrence, die-
            tary burden, absorption and metabolism. J. Sci. Food Agric. 80:1033–1043.
          Cook, S.D., D.S. Nichols, J. Smith, P.S. Chourey, E.L. McAdam, L. Quittenden, and J.J. Ross.
            2016. Auxin biosynthesis: are the indole‐3‐acetic acid and phenylacetic acid biosyn-
            thesis pathways mirror images? Plant Physiol. 171:1230–1241.
          Coombe, B.G. 1976. The development of fleshy fruits. Annu. Rev. Plant Physiol. 27:
            207–228.
          Cruz‐Castillo, J.G., A. Baldicchi, T. Frioni, F. Marocchi, S. Moscatello, S. Proietti,
            A. Battistelli, and F. Famiani. 2014. Pre‐anthesis CPPU low dosage application increases
            ‘Hayward’ kiwifruit weight without affecting the other qualitative and nutritional char-
            acteristics. Food Chem. 158:224–228.
          Cruz‐Rus, E., I. Amaya, J.F. Sánchez‐Sevilla, M.A. Botella, and V. Valpuesta. 2011.
            Regulation of L‐ascorbic acid content in strawberry fruits. J. Exp. Bot. 62:4191–4201.
          Cruz‐Rus, E., M.A. Botella, V. Valpuesta, and M.C. Gomez‐Jimenez. 2010. Analysis of
            genes involved in L‐ascorbic acid biosynthesis during growth and ripening of grape
            berries. J. Plant. Physiol. 167:739–748.
          Curl, A.L. and E.K. Nelson. 1943. The occurrence of citric and isocitric acid in blackber-
            ries and in dewberry hybrids. J. Agr. Res. 67:301–303.
          D’Evoli, L., S. Moscatello, A. Baldicchi, M. Lucarini, J.G. Cruz‐Castillo, A. Aguzzi,
            P. Gabrielli, S. Proietti, A. Battistelli, F. Famiani, and V. Böhm. 2013. Post‐harvest qual-
            ity, phytochemicals and antioxidant activity in organic and conventional kiwifruit
            (Actinidia deliciosa, cv. Hayward). Ital. J. Food Sci. 25:362–368.
          D’Evoli, L., S. Moscatello, M. Lucarini, A. Aguzzi, P. Gabrielli, S. Proietti, A. Battistelli,
            F. Famiani, V. Böhm, and G. Lombardi‐Boccia. 2015. Nutritional traits and antioxidant
            capacity of kiwifruit (Actinidia deliciosa Planch., cv. Hayward) grown in Italy. J. Food
            Compos. Anal. 37:25–29.
          Daood, H.G., P. Biacs, B. Czinkotai, and Á. Hoschke. 1992. Chromatographic investigation
            of carotenoids, sugars and organic acids from Diospyros. Food Chem. 45(2):151–153.
          De Ancos, B., E.M. González, and M.P. Cano. 2000. Ellagic acid, vitamin C, and total phe-
            nolic contents and radical scavenging capacity affected by freezing and frozen storage
            in raspberry fruit. J. Agr. Food Chem. 48:4565–4570.
          De Angeli, A., U. Baetz, R. Francisco, J. Zhang, M.M. Chaves, and A. Regalado. 2013. The
            vacuolar channel VvALMT9 mediates malate and tartrate accumulation in berries of
            Vitis vinifera. Planta 238:283–291.
          De Kreij, C., J. Janse, B.J. Van Goor, and J.D.J. Van Doesburg. 1992. The incidence of
            ­calcium oxalate crystals in fruit walls of tomato (Lycopersicon esculentum Mill.) as
             affected by humidity, phosphate and calcium supply. J. Hortic. Sci. 67:45–50.
          De Moura, J. and H.C. Dostal. 1965. Browning in fruits, nonvolatile acids of prunes. J. Agr.
             Food Chem. 13:433–435.
          De Souza, C.R., J.P. Maroco, T.P. dos Santos, M.L. Rodrigues, C.M. Lopes, J.S. Pereira, and
             M.M. Chaves. 2005. Grape berry metabolism in field‐grown grapevines exposed to dif-
             ferent irrigation strategies. Vitis 44 (3):103–109.
Case: 1:19-cv-05626 Document #: 29-3 Filed: 12/12/19 Page 47 of 60 PageID #:28

           8. ORGANIC ACIDS IN FRUITS                                                              417


           DeBolt, S., D.R. Cook, and C.M. Ford. 2006. L‐Tartaric acid synthesis from vitamin C in
             higher plants. Proc. Natl Acad. Sci. USA 103:5608–5613.
           DeBolt, S., J. Hardie, S. Tyerman, and C.M. Ford. 2004. Composition and synthesis of
             raphide crystals and druse crystals in berries of Vitis vinifera L. cv. Cabernet Sauvignon:
             ascorbic acid as precursor for both oxalic and tartaric acids as revealed by radiolabel-
             ling studies. Aust. J. Grape Wine Res. 10:134–142.
           DeBolt, S., V. Melino, and C.M. Ford. 2007. Ascorbate as a biosynthetic precursor in
             plants. Ann. Bot. 99(1):3–8.
           Diakou, P., A. Moing, L. Svanella, N. Ollat, D.B. Rolin, M. Gaudillère, and J.P. Gaudillère.
             1997. Biochemical comparison of two grape varieties differing in juice acidity. Aust. J.
             Grape Wine Res. 3:1–10.
           Diakou, P., L. Svanella, P. Raymond, J.P. Gaudillẻre, and A. Moing. 2000.
             Phosphoenolpyruvate carboxylase during grape berry development: protein level,
             enzyme activity and regulation. Aust. J. Plant Physiol. 27:221–229.
           Dirlewanger, E., A. Moing, C. Rothan, L. Svanella, V. Pronier, A. Guye, C. Plomion, and
             R. Monet. 1999. Mapping QTLs controlling fruit quality in peach (Prunus persica (L.)
             Batsch). Theor. Appl. Genet. 98:18–31.
           Dittrich, P., W.H. Campbell and C.C. Black, Jr. 1973. Phosphoenolpyruvate carboxykinase
             in plants exhibiting crassulacean acid metabolism. Plant Physiol. 52(4):357–361.
           Drake, S.R. and T.A. Eisele. 1999. Carbohydrate and acid contents of Gala apples and
             Bartlett pears from regular and controlled atmosphere storage. J. Agr. Food Chem.
             47:3181–3184.
           Drincovich, M.F., M.V. Lara, C.S. Andreo, and V.G. Maurino. 2010. C4 decarboxylases:
             different solutions for the same biochemical problem, the provision of CO2 to Rubisco
             in the bundle sheath cells. p. 277–300. In: A.S. Raghavendra, and R.F. Sage (eds).
             C4 photosynthesis and related CO2 concentrating mechanisms. Springer Science,
             Dordrecht.
           Dussert, S., C. Guerin, M. Andersson, T. Joët, T.J. Tranbarger, M. Pizot, G. Sarah, A. Omore,
             T. Durand‐Gasselin, and F. Morcillo. 2013. Comparative transcriptome analysis of three
             oil palm fruit and seed tissues that differ in oil content and fatty acid composition.
             Plant Physiol. 162:1337–1358.
           Edwards, G.E., R. Kanai, and C.C. Black. 1971. Phosphoenolpyruvate carboxykinase in
             leaves of certain plants which fix CO2 by the C4‐dicarboxylic acid cycle of photosyn-
             thesis. Biochem. Biophys. Res. Commun. 45(2):278–285.
           El‐Siddig, K., H.P.M. Gunasena, B.A. Prasad, D.K.N.G. Pushpakumara, K.V.R. Ramana,
             P. Vijayanand, J.T. Williams. 2006. Tamarind, Tamarindus indica L. International
             Centre for Underutilised Crops, University of Southampton, Southampton.
           Eprintsev, A., D.N. Fedorin, A.V. Salnikov, and A.U. Igamberdiev. 2015. Expression and
             properties of the glyoxysomal and cytosolic forms of isocitrate lyase in Amaranthus
             caudatus L. J. Plant. Physiol. 181:1–8.
           Etienne, A., M. Génard, P. Lobit, D. Mbéguié‐A‐Mbéguié, and C. Bugaud. 2013. What
             controls fleshy fruit acidity? A review of malate and citrate accumulation in fruit cells.
             J. Exp. Bot. 64:1451–1469.
           Famiani, F., A. Baldicchi, A. Battistelli, S. Moscatello, and R.P. Walker. 2009. Soluble
             sugar and organic acid contents and the occurrence and potential role of phosphoe-
             nolpyruvate carboxykinase (PEPCK) in gooseberry (Ribes grossularia L.). J. Hortic. Sci.
             Biotech. 84:249–254.
           Famiani, F., A. Battistelli, S. Moscatello, J.G. Cruz‐Castillo, and R.P. Walker. 2015. The
             organic acids that are accumulated in the flesh of fruits: occurrence, metabolism and
             factors affecting their contents – a review. Rev. Chapingo Ser. Hortic. 21 (2):97–128.
Case: 1:19-cv-05626 Document #: 29-3 Filed: 12/12/19 Page 48 of 60 PageID #:28

          418                                        ROBERT P. WALKER AND FRANCO FAMIANI


          Famiani, F., A. Paoletti, A. Battistelli, S. Moscatello, Z.H. Chen, R.C. Leegood, and R.P.
            Walker. 2016a. Phosphoenolpyruvate carboxykinase, pyruvate orthophosphate diki-
            nase and isocitrate lyase in both tomato fruits and leaves, and in the flesh of peach and
            some other fruits. J. Plant Physiol. 202:34–44.
          Famiani, F., and R.P. Walker. 2009. Changes in abundance of enzymes involved in organic
            acid, amino acid and sugar metabolism, and photosynthesis during the ripening of
            blackberry fruit. J. Am. Soc. Hortic. Sci. 134:167–175.
          Famiani, F., D. Farinelli, A. Palliotti, S. Moscatello, A. Battistelli, and R.P. Walker. 2014a.
            Is stored malate the quantitatively most important substrate utilised by respiration and
            ethanolic fermentation in grape berry pericarp during ripening? Plant Physiol.
            Biochem. 76:52–57.
          Famiani, F., D. Farinelli, S. Moscatello, A. Battistelli, R.C. Leegood, and R.P. Walker.
            2016b. The contribution of stored malate and citrate to the substrate requirements of
            metabolism of ripening peach (Prunus persica L. Batsch) flesh is negligible. Implications
            for the occurrence of phosphoenolpyruvate carboxykinase and gluconeogenesis. Plant
            Physiol. Biochem. 101:33–42.
          Famiani, F., D. Farinelli, T. Frioni, A. Palliotti, A. Battistelli, S. Moscatello, and R.P.
            Walker. 2016c. Malate as a substrate for catabolism and gluconeogenesis during ripen-
            ing in the pericarp of different grape cultivars. Biol. Plant. 60:155–162.
          Famiani, F., N. Cultrera, A. Battistelli, V. Casulli, P. Proietti, A. Standardi, Z.H. Chen, R.C.
            Leegood, and R.P. Walker. 2005. Phosphoenolpyruvate carboxykinase and its potential
            role in the catabolism of organic acids in the flesh of soft fruit during ripening. J. Exp.
            Bot. 56:2959–2969.
          Famiani, F., R.P. Walker, L. Técsi, Z.H. Chen, P. Proietti, and R.C. Leegood. 2000. An
            immunohistochemical study of the compartment of metabolism during the develop-
            ment of grape (Vitis vinifera L.) berries. J. Exp. Bot. 345:675–683.
          Famiani, F., S. Moscatello, N. Ferradini, T. Gardi, A. Battistelli, and R.P. Walker. 2014b.
            Occurrence of a number of enzymes involved in either gluconeogenesis or other pro-
            cesses in the pericarp of three cultivars of grape (Vitis vinifera L.) during development.
            Plant Physiol. Biochem. 84:261–270.
          Famiani, F., V. Casulli, A. Baldicchi, A. Battistelli, S. Moscatello, and R.P. Walker. 2012.
            Development and metabolism of the fruit and seed of the Japanese plum Ozark Premier
            (Rosaceae). J. Plant Physiol. 169:551–560.
          Fan‐Chiang, H.J. 1999. Anthocyanin pigment, nonvolatile acid and sugar composition of
            blackberries. M.S. Thesis, Oregon State University.
          Farineau, J. and D. Laval‐Martin. 1977. Light versus dark carbon metabolism in cherry
            tomato fruits. II. Relationship between malate metabolism and photosynthetic activity.
            Plant Physiol. 60:877–880.
          Farré, E.M., A. Tiessen, U. Roessner, P. Geigenberger, R.N. Trethewey, and L. Willmitzer.
            2001. Analysis of the compartmentation of glycolytic intermediates, nucleotides, sug-
            ars, organic acids, amino acids, and sugar alcohols in potato tubers using a nonaqueous
            fractionation method. Plant Physiol. 127:685–700.
          Fawole, O.A. and U.L. Opara. 2013a. Changes in physical properties, chemical and ele-
            mental composition and antioxidant capacity of pomegranate (cv. Ruby) fruit at five
            maturity stages. Sci. Hortic. 150:37–46.
          Fawole, O.A. and U.L. Opara. 2013b. Effects of maturity status on biochemical content,
            polyphenol composition and antioxidant capacity of pomegranate fruit arils (cv.
            ‘Bhagwa’). South Afr. J. Bot. 85:23–31.
          Fernie, A.R. and E. Martinoia. 2009. Malate. Jack of all trades or master of a few? (Short
            survey). Phytochemistry 70(7):828–832.
Case: 1:19-cv-05626 Document #: 29-3 Filed: 12/12/19 Page 49 of 60 PageID #:28

           8. ORGANIC ACIDS IN FRUITS                                                                 419


           Ferrandino, A. and S. Guidoni. 1998. Seasonal changes in the concentration of carbohy-
             drates and organic acids during the growth of ‘Hayward’ kiwifruit. Adv. Hort. Sci.
             12(1):3–7.
           Ferraro, G., M. D’Angelo, R. Sulpice, M. Stitt, and E.M. Valle. 2015. Reduced levels of
             NADH‐dependent glutamate dehydrogenase decrease the glutamate content of ripe
             tomato fruit but have no effect on green fruit or leaves. J. Exp. Bot. 66:3381–3389.
           Ford, C.M. 2012. The biochemistry of organic acids in the grape. p. 67–88. In: H. Geros,
             M.M. Chaves, and S. Delrot (eds). The biochemistry of the grape berry. Bentham Science
             Publishers, Illinois.
           Forney, C.F., W. Kalt, M.A. Jordan, M.R. Vinqvist‐Tymchuk, and S.A.E. Fillmore. 2012.
             Blueberry and cranberry fruit composition during development. J. Berry Res. 2:169–177.
           Fortes, A.M., P. Agudelo‐Romero, M.S. Silva, K. Ali, L. Sousa, F. Maltese, Y.H. Choi,
             J. Grimplet, J.M. Martinez‐Zapater, R. Verpoorte, and M.S. Pais. 2011. Transcript and
             metabolite analysis in Trincadeira cultivars. Novel information regarding the dynamics
             of grape ripening. BMC Plant Biol. 11:149.
           Foster, J., B. Luo, P.A. Nakata. 2016. An oxalyl‐CoA dependent pathway of oxalate catabo-
             lism plays a role in regulating calcium oxalate crystal accumulation and defending
             against oxalate‐secreting phytopathogens in Medicago truncatula. PLoS ONE
             11(2):e0149850. doi:10.1371/journal.pone.0149850.
           Franceschi, V.R. and F.A. Loewus. 1995. Oxalate biosynthesis and function in plants and
             fungi. p. 113–130. In: S. Khan (ed.). Calcium oxalate in biological systems. CRC Press,
             Boca Raton.
           Franceschi, V.R. and P.A. Nakata. 2005. Calcium oxalate in plants: formation and func-
             tion. Annu. Rev. Plant Biol. 56:41–71.
           Franceschi, V.R. and H.T. Horner. 1980. Calcium oxalate crystals in plants. Bot. Rev.
             46:361–427.
           Fuleki, T., E. Pelayo, and R.B. Palabay. 1994. Sugar composition of varietal juices pro-
             duced from fresh and stored apples. J. Agr. Food Chem. 42:1266–1275.
           Gallardo, F., S. Gálvez, P. Gadal, and F.M. Cánovas. 1995. Changes in NADP+‐linked isoci-
             trate dehydrogenase during tomato fruit ripening. Characterization of the predominant
             cytosolic enzyme from green and ripe pericarp. Planta 196:148–154.
           García‐Mariño, N., F. De La Torre, and A.J. Matilla. 2008. Organic acids and soluble
             sugars in edible and nonedible parts of damson plum (Prunus domestica L. subsp.
             insititia cv. Syriaca) fruits during development and ripening. Food Sci. Technol. Int.
             14:187–193.
           Gerendás, J. and R.G. Ratcliffe. 2000. Intracellular pH regulation in maize root tips
             exposed to ammonium at high external pH. J. Exp. Bot. 51:207–219.
           Gerendás, J. and R.G. Ratcliffe. 2013. Root pH regulation. p. 23‐1–23‐18. In: A. Eshel, and
             T. Beeckman (eds). Plant roots: the hidden half. CRC Press, Boca Raton.
           Giangrieco, I., S. Proietti, S. Moscatello, L. Tuppo, A. Battistelli, F. La Cara, M. Tamburrini,
             F. Famiani, and M.A. Ciardiello. 2016. Influence of geographical location of orchards
             on green kiwifruit bioactive components. J. Agr. Food Chem. 64:9172−9179.
           Gil, M.I., F. Ferreres, and F.A. Tomás‐Barberán. 1999. Effect of postharvest storage and
             processing on the antioxidant constituents (flavonoids and vitamin C) of fresh‐cut
             spinach. J. Agr. Food Chem. 47(6):2213–2217.
           Gil, M.I., F.A. Tomás‐Barberán, B. Hess‐Pierce, and A.A. Kader. 2002. Antioxidant capaci-
             ties, phenolic compounds, carotenoids, and vitamin C contents of nectarine, peach,
             and plum cultivars from California. J. Agr. Food Chem. 50:4976–4982.
           Girard, B. and T.G. Kopp. 1998. Physicochemical characteristics of selected sweet cherry
             cultivars. J. Agr. Food Chem. 46:471–476.
Case: 1:19-cv-05626 Document #: 29-3 Filed: 12/12/19 Page 50 of 60 PageID #:28

          420                                     ROBERT P. WALKER AND FRANCO FAMIANI


          Glew, R.H., F.A. Ayaz, C. Sanz, D.J. VanderJagt, H.S. Huang, L.T. Chuang, and M. Strnad.
            2003a. Changes in sugars, organic acids and amino acids in medlar (Mespilus german-
            ica L.) during fruit development and maturation. Food Chem. 83:363–369.
          Glew, R.H., F.A. Ayaz, C. Sanz, D.J. VanderJagt, H.S. Huang, L.T. Chuang, and M. Strnad.
            2003b. Effect of postharvest period on sugars, organic acids and fatty acids composition
            in commercially sold medlar (Mespilus germanica ‘Dutch’) fruit. Eur. Food Res.
            Technol. 216:390–394.
          González‐Aguilar, G.A., J.G. Buta, and C.Y. Wang. 2003. Methyl jasmonate and modified
            atmosphere packaging (MAP) reduce decay and maintain postharvest quality of papaya
            ‘Sunrise’. Postharvest Biol. Technol. 28:361–370.
          Green, A. 1971. Soft fruits. p. 375–410. In: A.C. Hulme (ed.). The biochemistry of fruits
            and their products, Vol. 2. Academic Press, London, New York.
          Gross, G.G. 1981. Phenolic acids. p. 301–316. In: P.K. Stumpf and E.E. Conn (eds). The
            biochemistry of plants – A comprehensive treatise. Vol. 7, Academic Press, New York.
          Gross, G.G. 1985. Biosynthesis and metabolism of phenolic acids and monolignols.
            p. 229–272. In: T. Higuchi (ed.). Biosynthesis and Biodegradation of wood components.
            Academic Press Inc., New York.
          Gross, K.C. and S.J. Wallner. 1979. Degradation of cell wall polysaccharides during
            tomato fruit ripening. Plant Physiol. 63:117–120.
          Grundhöfer, P., R. Niemetz, G. Schilling, and G.G. Gross. 2001. Biosynthesis and subcel-
            lular distribution of hydrolyzable tannins. Phytochemistry 57:915–927.
          Guil‐Guerrero, J.L. and M.M. Rebolloso‐Fuentes. 2009. Nutrient composition and antioxi-
            dant activity of eight tomato (Lycopersicon esculentum) varieties. J. Food Compos.
            Anal. 22:123–129.
          Gundogdu, M., F. Muradoglu, R. Gazioglu Sensoy, and H. Yilmaz. 2011. Determination of
            fruit chemical properties of Morus nigra L., Morus alba L. and Morus rubra L. by HPLC.
            Sci. Hortic. 132:37–41.
          Guo, J., Y. Carrington, A. Alber, and J. Ehlting. 2014. Molecular characterization
            of ­quinate and shikimate metabolism in Populus trichocarpa. J. Biol. Chem. 289:
            23846–23858.
          Gurrieri, F., J.M. Audergon, G. Albagnac, and M. Reich. 2001. Soluble sugars and carbox-
            ylic acids in ripe apricot fruit as parameters for distinguishing different cultivars.
            Euphytica 117:183–189.
          Hafke, J.B., Y. Hafke, J.A.C. Smith, U. Lüttge, and G. Thiel. 2003. Vacuolar malate uptake
            is mediated by an anion‐selective inward rectifier. Plant J. 35:116–128.
          Häkkinen, S., M. Heinonen, S. Kärenlampi, H. Mykkänen, J. Ruuskanen, and R. Törrönen.
            1999. Screening of selected flavonoids and phenolic acids in 19 berries. Food Res. Int.
            32:345–353.
          Halinska, A. and C. Frenkel. 1991. Acetaldehyde stimulation of net gluconeogenic carbon
            movement from applied malic acid in tomato fruit pericarp tissue. Plant Physiol. 95:
            954–960.
          Hancock, R.D., P.G. Walker, S.D.A. Pont, N. Marquis, S. Vivera, S.L. Gordon, R.M.
            Brennan, R. Viola. 2007. L‐ascorbic acid accumulation in fruit of Ribes nigrum occurs
            by in situ biosynthesis via the L‐galactose pathway. Funct. Plant Biol. 34:1080–1091.
          Haroldsen, V.M., C.L. Chi‐Ham, S. Kulkarni, A. Lorence, and A.B. Bennett. 2011.
            Constitutively expressed DHAR and MDHAR influence fruit, but not foliar ascorbate
            levels in tomato. Plant Physiol. Biochem. 49:1244–1249.
          Hecke, K., K. Herbinger, R. Veberič, M. Trobec, H. Toplak, F. Štampar, H. Keppel, and D.
            Grill. 2006. Sugar‐, acid‐ and phenol contents in apple cultivars from organic and inte-
            grated fruit cultivation. Eur. J. Clin. Nutr. 60:1136–1140.
Case: 1:19-cv-05626 Document #: 29-3 Filed: 12/12/19 Page 51 of 60 PageID #:28

           8. ORGANIC ACIDS IN FRUITS                                                              421


           Hu, Z., H. Wang, and G. Hu. 2005. Measurements of sugars, organic acids and vitamin C
              in litchi fruit by high performance liquid chromatography. J. Fruit Sci. 22 (5):
              582–585.
           Huang, Y.X., Y. Goto, S. Nonaka, N. Fukuda, H. Ezura, and C. Matsukura. 2015a.
              Overexpression of the phosphoenolpyruvate carboxykinase gene (SlPEPCK) promotes
              soluble sugar accumulation in fruit and post‐germination growth of tomato (Solanum
              lycopersicum L.). Plant Biotechnol. 32:281–289.
           Huang, Y.X., Y.G. Yin, A. Sanuki, N. Fukuda, H. Ezura, and C. Matsukura. 2015b.
              Phosphoenolpyruvate carboxykinase (PEPCK) deficiency affects the germination,
              growth and fruit sugar content in tomato (Solanum lycopersicum L.). Plant Physiol.
              Biochem. 96:417–425.
           Hubbard, N.L., D.M. Pharr, and S.C. Huber. 1990. Role of sucrose phosphate synthase in
              sucrose biosynthesis in ripening bananas and its relationship to the respiratory climac-
              teric. Plant Physiol. 94:201–208.
           Hudina, M. and F. Štampar. 2000. Sugars and organic acids contents of European (Pyrus
              communis L.) and Asian (Pyrus serotina Rehd.) pear cultivars. Acta Aliment. 29(3):
              217–230.
           Hulme, A.C. and L.S.C. Wooltorton. 1957. The organic acid metabolism of apple fruits:
              changes in individual acids during growth on the tree. J. Sci. Food Agric. 8(3):117–122.
           Iland, P.G. and B.G. Coombe. 1988. Malate, tartrate, potassium, and sodium in flesh and
              skin of Shiraz grapes during ripening: concentration and compartmentation. Am. J.
              Enol. Vitic. 39:71–76.
           Imai, T., Y. Ban, S. Terakami, T. Yamamoto, and T. Moriguchi. 2009. L‐Ascorbate biosyn-
              thesis in peach: cloning of six L‐galactose pathway‐related genes and their expression
              during peach fruit development. Physiol. Plant. 136:139–149.
           Ioannidi, E., M.S. Kalamaki, C. Engineer, I. Pateraki, D. Alexandrou, I. Mellidou,
              J. Giovannonni, and A.K. Kanellis. 2009. Expression profiling of ascorbic acid‐related
              genes during tomato fruit development and ripening and in response to stress condi-
              tions. J. Exp. Bot. 60:663–678.
           Janick, J. 2005. Horticultural plant breeding: Past accomplishments, future directions.
              Acta Hort. 694:61–65.
           Jeffery, D., P.W. Goodenough, and P.D. Weitzman. 1986. Enzyme activities in mitochon-
              dria isolated from tomato fruit. Planta 168:390–394.
           Kafkas, E., M. Koşar, N. Türemiş, and K.H.C. Başer. 2006. Analysis of sugars, organic acids
              and vitamin C contents of blackberry genotypes from Turkey. Food Chem. 97:732–736.
           Kalt, W. and J.E. McDonald. 1996. Chemical composition of lowbush blueberry cultivars.
              J. Am. Soc. Hortic. Sci. 121:142–146.
           Kandlbinder, A., C.D. Cruz, and W.M. Kaiser. 1997. Response of primary plant metabo-
              lism to the N‐source. Z. Pflanz. Bodenkunde 160:269–274.
           Kelebek, H. and S. Selli. 2011. Evaluation of chemical constituents and antioxidant activity
              of sweet cherry (Prunus avium L.) cultivars. Int. J. Food Sci. Technol. 46:2530–2537.
           Kliewer, W., L. Howarth, and M. Omori. 1967. Concentrations of tartaric acid and malic
              acids and their salts in Vitis vinifera grapes. Am. J. Enol. Vitic. 18(1):42–54.
           Knee, M. and F.L. Finger. 1992. NADP+‐malic enzyme and organic acid levels in develop-
              ing tomato fruits. J. Am. Soc. Hortic. Sci. 117:799–801.
           Knee, M., F.L. Finger, and L.M. Lagrimini. 1996. Evidence for a cytosolic NADP‐malic
              enzyme in tomato. Phytochemistry 42:11–16.
           Kostman, T.A., N.M. Tarlyn, F.A. Loewus, and V.R. Franceschi. 2001. Biosynthesis of
              L‐ascorbic acid and conversion of carbons 1 and 2 of L‐ascorbic acid to oxalic acid occurs
              within individual calcium oxalate crystal idioblasts. Plant Physiol. 125:634–640.
Case: 1:19-cv-05626 Document #: 29-3 Filed: 12/12/19 Page 52 of 60 PageID #:28

          422                                      ROBERT P. WALKER AND FRANCO FAMIANI


          Koyuncu, F. 2004. Organic acid composition of native black mulberry fruit. Chem. Nat.
            Compd 40:367–369.
          Landete, J.M. 2011. Ellagitannins, ellagic acid and their derived metabolites: a review
            about source, metabolism, functions and health. Food Res. Int. 44:1150–1160.
          Law, R.D. and W.C. Plaxton. 1995. Purification and characterization of a novel phospho-
            enolpyruvate carboxylase from banana fruit. Biochem. J. 307:807–816.
          Lea, P.J. 1993. Nitrogen metabolism. p. 155–180. In: P.J. Lea, R.C. Leegood (eds). Plant
            biochemistry and molecular biology. John Wiley, New York.
          Lee, J., M. Dossett, and C.E. Finn. 2012. Rubus fruit phenolic research: The good, the bad,
            and the confusing. Food Chem. 130:785–796.
          Lee, S.K. and A.A. Kader, 2000. Preharvest and postharvest factors influencing vitamin C
            content of horticultural crops. Postharvest Biol. Technol. 20(3):207–220.
          Leegood, R.C. and R.P. Walker. 1999. Phosphoenolpyruvate carboxykinase in plants: its
            role and regulation. p. 201–211. In: J.A. Bryant, M.M. Burrell, and N.J. Kruger (eds).
            Plant carbohydrate biochemistry. BIOS Scientific Publishers Ltd, Oxford.
          Leegood, R.C. and R.P. Walker. 2003. Regulation and roles of phosphoenolpyruvate car-
            boxykinase in plants. Arch. Biochem. Biophys. 414(2):204–210.
          Leegood, R.C., R.M. Acheson, L.I. Técsi, and R.P. Walker. 1999.The many‐faceted func-
            tion of phosphoenolpyruvate carboxykinase in plants. p. 37–51. In: N.J. Kruger, S.A.
            Hill, and R.G. Ratcliffe (eds). Regulation of primary metabolic pathways in plants.
            Kluwer, Dordrecht.
          Leuschner, C., K.M. Herrmann, and G. Schultz. 1995. The metabolism of quinate in pea
            roots. Purification and partial characterization of a quinate hydrolyase. Plant Physiol.
            108:319–325.
          Li, M., F. Ma, D. Liang, J. Li, and Y. Wang. 2010. Ascorbate biosynthesis during early fruit
            development is the main reason for its accumulation in kiwi. PLoS ONE 5(12):e14281.
            doi:10.1371/journal.pone.0014281.
          Li, M., F. Ma, P. Shang, M. Zhang, C. Hou, and D. Liang. 2009. Influence of light on ascor-
            bate formation and metabolism in apple fruits. Planta 230:39–51.
          Li, X., C. Xu, and K. Chen. 2015. Nutritional and composition of fruit cultivars: Loquat
            (Eriobotrya japonica Lindl.). p. 371–394. In: M. Simmonds, and V.R. Preedy (eds).
            Nutritional composition of fruit cultivars. Academic Press.
          Li, X., D. Zhang, V.J. Lynch‐Holm, T.W. Okita, and V.R. Franceschi. 2003. Isolation of a
            crystal matrix protein associated with calcium oxalate precipitation in vacuoles of spe-
            cialized cells. Plant Physiol. 133:549–559.
          Linster, C.L. and E. Van Schaftingen. 2007. Vitamin C. FEBS J. 274:1–22.
          Lobit, P., M. Genard, P. Soing, and R. Habib. 2006. Modelling malic acid accumulation
            in fruits: relationships with organic acids, potassium, and temperature. J. Exp. Bot.
            57:1471–1483.
          Loewus, F.A. 1999. Biosynthesis and metabolism of ascorbic acid in plants and of analogs
            of ascorbic acid in fungi. Phytochemistry 52:193–210.
          Loewus, F.A. and P.P.N. Murthy. 2000. myo‐Inositol metabolism in plants. Plant Sci.
            150:1–19.
          Lombardi‐Boccia, G., M. Lucarini, S. Lanzi, A. Aguzzi, and M. Cappelloni. 2004.
            Nutrients and antioxidant molecules in yellow plums (Prunus domestica L.) from
            conventional and organic productions: a comparative study. J. Agr. Food Chem.
            52:90–94.
          Lu, X.P., Y.Z. Liu, G.F. Zhou, Q.J. Wei, H.J. Hu, and S.A. Peng. 2011. Identification of
            organic acid‐related genes and their expression profiles in two pear (Pyrus pyrifolia)
            cultivars with difference in predominant acid type at fruit ripening stage. Sci. Hortic.
            129:680–687.
Case: 1:19-cv-05626 Document #: 29-3 Filed: 12/12/19 Page 53 of 60 PageID #:28

           8. ORGANIC ACIDS IN FRUITS                                                              423


           Ma, J.F., P.R. Ryan, and E. Delhaize. 2001. Aluminium tolerance in plants and the com-
            plexing role of organic acids. Trends Plant Sci. 6:273–278.
           Macheix, J.J., A. Fleuriet, and J. Billot. 1990. Fruit phenolics. CRC Press, Boca Raton.
           Mack, A.L. 2000. Did fleshy fruit pulp evolve as a defence against seed loss rather than as
            a dispersal mechanism? J. Biosci. 25:93–97.
           Mahesh, V., R. Million‐Rousseau, P. Ullmann, N. Chabrillange, J. Bustamante,
            L. Mondolot, M. Morant, M. Noirot, S. Hamon, A. de Kochko, D. Werck‐Reichhart, and
            C. Campa. 2007. Functional characterization of two p‐coumaroyl ester 3′‐hydroxylase
            genes from coffee tree: evidence of a candidate for chlorogenic acid biosynthesis. Plant
            Mol. Biol. 64:145–159.
           Mahmood, T., F. Anwar, M. Abbas, M.C. Boyce, and N. Saari. 2012. Compositional varia-
            tion in sugars and organic acids at different maturity stages in selected small fruits from
            Pakistan. Int. J. Mol. Sci. 13:1380–1392.
           Markakis, P., A. Jarczyk, and S. Krishna. 1963. Nonvolatile acids of blueberries. J. Agr.
            Food Chem. 11:8–11.
           Marriott, J. and J.K. Palmer. 1980. Bananas – physiology and biochemistry of storage and
            ripening for optimum quality. Crit. Rev. Food Sci. Nutr. 13:41–88.
           Marsh, K.B., H.L. Boldingh, R.S. Shilton, and W.A. Laing. 2009. Changes in quinic acid
            metabolism during fruit development in three kiwifruit species. Funct. Plant Biol.
            36(5):463–470.
           Mathew, S. and T.E. Abraham. 2004. Ferulic acid: an antioxidant found naturally in plant
            cell walls and feruloyl esterases involved in its release and their applications. Crit. Rev.
            Biotechnol. 24:59–83.
           Matoh, T., J. Watanabe, and E. Takahashi. 1987. Sodium, potassium, chloride, and betaine
            concentrations in isolated vacuoles from salt‐grown Atriplex gmelini leaves. Plant
            Physiol. 84:173–177.
           Mazur, S.P., A. Sønsteby, A.B. Wold, A. Foito, S. Freitag, S. Verrall, S. Conner, D. Stewart,
            and O.M. Heide. 2014. Post‐flowering photoperiod has marked effects on fruit chemi-
            cal composition in red raspberry (Rubus idaeus). Ann. Appl. Biol. 165:454–465.
           McGhie, T.K. 2013. Components of kiwifruit. p. 101–124. In: M. Boland, and P.J. Moughan
            (eds). Advances in food and nutrition research: nutritional benefits of kiwifruit. Vol.
            68, Academic Press.
           Medlicott, A.P. and A. K. Thompson. 1985. Analysis of sugars and organic acids in ripen-
            ing mango fruits (Mangifera indica L. var. Keitt) by high performance liquid chroma-
            tography. J. Sci. Food Agric. 36(7):561–566.
           Melgarejo, P., D.M. Salazar, and F. Artés. 2000. Organic acids and sugars composition of
            harvested pomegranate fruits. Eur. Food Res. Technol. 211:185–190.
           Melino, V.J., K.L. Soole, and C.M. Ford. 2009. Ascorbate metabolism and the developmen-
            tal demand for tartaric and oxalic acids in ripening grape berries. BMC Plant Biol. 9:145.
           Mellidou, I., J. Keulemans, A.K. Kanellis, and M.W. Davey. 2012. Regulation of fruit
            ascorbic acid concentrations during ripening in high and low vitamin C tomato culti-
            vars. BMC Plant Biol. 12:239.
           Mena, P., C. García‐Viguera, J. Navarro‐Rico, D.A. Moreno, J. Bartual, D. Saura, and
            N. Martí. 2011. Phytochemical characterisation for industrial use of pomegranate
            (Punica granatum L.) cultivars grown in Spain. J. Sci. Food Agric. 91:1893–1906.
           Mikulic‐Petkovsek, M., J. Rescic, V. Schmitzer, F. Stampar, A. Slatnar, D. Koron, and
            R. Veberic. 2015. Changes in fruit quality parameters of four Ribes species during ripen-
            ing. Food Chem. 173:363–374.
           Mikulic‐Petkovsek, M., V. Schmitzer, A. Slatnar, F. Stampar, and R. Veberic. 2012.
            Composition of sugars, organic acids, and total phenolics in 25 wild or cultivated berry
            species. J. Food Sci. 77:C1064–C1070.
Case: 1:19-cv-05626 Document #: 29-3 Filed: 12/12/19 Page 54 of 60 PageID #:28

          424                                       ROBERT P. WALKER AND FRANCO FAMIANI


          Mitchell, G.E., R.L. McLauchlan, A.R. Isaacs, D.J. Williams, and S.M. Nottingham. 1992.
            Effect of low dose irradiation on composition of tropical fruits and vegetables. J. Food
            Compos. Anal. 5(4):291–311.
          Miyagi, A., M. Uchimiya, M. Kawai‐Yamada, and H. Uchimiya. 2013. An antagonist treat-
            ment in combination with tracer experiments revealed isocitrate pathway dominant to
            oxalate biosynthesis in Rumex obtusifolius L. Metabolomics 9:590–598.
          Mohnen, D. 2008. Pectin structure and biosynthesis. Curr. Opin. Plant Biol. 11:
            266–277.
          Moing, A., C. Renaud, M. Gaudillère, P. Raymond, P. Roudeillac, and B. Denoyes‐Rothan.
            2001. Biochemical changes during fruit development of four strawberry cultivars.
            J. Am. Soc. Hortic. Sci. 126:394–403.
          Moing, A., L. Svanella, M. Gaudillère, J.P. Gaudillère, and R. Monet. 1999. Organic acid
            concentration is little controlled by phosphoenolpyruvate carboxylase activity in
            peach fruit. Aust. J. Plant Physiol. 26:579–585.
          Moing, A., L. Svanella, D. Rolin, M. Gaudillère, J.P. Gaudillère, and R. Monet. 1998.
            Compositional changes during the fruit development of two peach cultivars differing
            in juice acidity. J. Am. Soc. Hortic. Sci. 123:770–775.
          Morvai, M. and I. Molnár‐Perl. 1992. Simultaneous gas chromatographic quantitation
            of sugars and acids in citrus fruits, pears, bananas, grapes, apples and tomatoes.
            Chromatographia 34(9‐10):502–504.
          Moskowitz, A.H. and G. Hrazdina. 1981. Vacuolar contents of fruit subepidermal cells
            from Vitis species. Plant Physiol. 68(3):686–692.
          Nakata, P.A. 2015. An assessment of engineered calcium oxalate crystal formation on
            plant growth and development as a step toward evaluating its use to enhance plant
            defense. PLoS ONE 10(10):p.e0141982.
          Nakatani, N., S.I. Kayano, H. Kikuzaki, K. Sumino, K. Katagiri, and T. Mitani. 2000.
            Identification, quantitative determination, and antioxidative activities of chlorogenic
            acid isomers in prune (Prunus domestica L.). J. Agr. Food Chem. 48:5512–5516.
          Nguyễn, H.V.H. and G.P. Savage. 2013a. Oxalate content of New Zealand grown and
            imported fruits. J. Food Compos. Anal. 31:180–184.
          Nguyễn, H.V.H. and G.P. Savage. 2013b. Total, soluble and insoluble oxalate contents of
            ripe green and golden kiwifruit. Foods 2:76–82.
          Nishiyama, I., T. Fukuda, A. Shimohashi, And T. Oota. 2008. Sugar and organic acid
            composition in the fruit juice of different Actinidia varieties. Food Sci. Technol. Res.
            14(1):67–73.
          Nitsch, J.P. 1953. The physiology of fruit growth. Annu. Rev. Plant Physiol. 4:199–236.
          Noonan, S.C. and G.P. Savage. 1999. Oxalate content of foods and its effect on humans.
            Asia Pacif. J. Clin. Nutr. 8:64–74.
          Nour, V., I. Trandafir, and M.E. Ionica. 2010. HPLC organic acid analysis in different
            ­citrus juices under reversed phase conditions. Not. Bot. Hort. Agrobot. Cluj‐Napoca
             38:44–48.
          Nour, V., I. Trandafir, and M.E. Ionica. 2011. Ascorbic acid, anthocyanins, organic acids
             and mineral content of some black and red currant cultivars. Fruits 66:353–362.
          Okuse, I. and K. Ryugo. 1981. Compositional changes in the developing ‘Hayward’ kiwi
             fruit in California. J. Am. Soc. Hortic. Sci. 106:73–76.
          Osorio, S., J.G. Vallarino, M. Szecowka, S. Ufaz, V. Tzin, R. Angelovici, G. Galili, and A.R.
             Fernie. 2013. Alteration of the interconversion of pyruvate and malate in the plastid or
             cytosol of ripening tomato fruit invokes diverse consequences on sugar but similar
             effects on cellular organic acid metabolism, and transitory starch accumulation. Plant
             Physiol. 161:628–643.
Case: 1:19-cv-05626 Document #: 29-3 Filed: 12/12/19 Page 55 of 60 PageID #:29

           8. ORGANIC ACIDS IN FRUITS                                                              425


           Ossipov, V., A. Chernov, G. Zrazhevskaya, and I. Shein. 1995. Quinate:NAP(P)+‐oxidore-
             ductase from Larix sibirica: purification, characterization and function. Trees 10:46–51.
           Ozdemir, F. and A. Topuz. 2004. Changes in dry matter, oil content and fatty acids com-
             position of avocado during harvesting time and post‐harvesting ripening period. Food
             Chem. 86:79–83.
           Patnaik, K.K. 1974. Seasonal pattern of tartaric acid metabolism underlying the phasic
             development in Tamarindus indica L. Biol. Plant. 16:1–6.
           Petkovsek, M.M., F. Stampar, and R. Veberic. 2007. Parameters of inner quality of the
             apple scab resistant and susceptible apple cultivars (Malus domestica Borkh.). Sci.
             Hortic. 114:37–44.
           Pieslinger, A.M., M.C. Hoepflinger, and R. Tenhaken. 2010. Cloning of glucuronokinase
             from Arabidopsis thaliana, the last missing enzyme of the myo‐inositol oxygenase
             pathway to nucleotide sugars. J. Biol. Chem. 285:2902–2910.
           Plaxton, W.C. 1996. The organization and regulation of plant glycolysis. Annu. Rev. Plant
             Physiol. Plant Molec. Biol. 47(1):185–214.
           Plazas, M., I. Andújar, S. Vilanova, M. Hurtado, P. Gramazio, F.J. Herraiz, and J. Prohens.
             2013. Breeding for chlorogenic acid content in eggplant: interest and prospects. Not.
             Bot. Hortic. Agrobot. Cluj‐Napoca 41:26–35.
           Possner, D.R.E. and W.M. Kliewer. 1985. The localization of acids, sugars, potassium and
             calcium in developing grape berries. Vitis 24:229–240.
           Prior, R.L., G. Cao, A. Martin, E. Sofic, J. McEwen, C. O’Brien, N. Lischner, M. Ehlenfeldt,
             W. Kalt, G. Krewer, and C.M. Mainland. 1998. Antioxidant capacity as influenced by
             total phenolic and anthocyanin content, maturity, and variety of Vaccinium species.
             J. Agr. Food Chem. 46:2686–2693.
           Proietti, S., S. Moscatello, F. Famiani, and A. Battistelli. 2009. Increase of ascorbic acid
             content and nutritional quality in spinach leaves during physiological acclimation to
             low temperature. Plant Physiol. Biochem. 47:717–723.
           Pucher, G.W. and H.B. Vickery. 1949. The metabolism of the organic acids of tobacco
             leaves. I. Effect of culture of excised leaves in solutions of organic acid salts. J. Biol.
             Chem. 178:557–575.
           Rahman, M.M. and O. Kawamura. 2011. Oxalate accumulation in forage plants: some
             agronomic, climatic and genetic aspects. Asian‐Aust. J. Anim. Sci. 24:439–448.
           Rassam, M. and W. Laing. 2005. Variation in ascorbic acid and oxalate levels in the fruit
             of Actinidia chinensis tissues and genotypes. J. Agr. Food Chem. 53:2322–2326.
           Rassam, M., S.M. Bulley, and W.A. Laing. 2007. Oxalate and ascorbate in Actinidia fruit
             and leaves. Acta Hort. 753:479–484.
           Raven, J.A. and F.A. Smith. 1976. Nitrogen assimilation and transport in vascular land
             plants in relation to intracellular pH regulation. New Phytol. 76(3):415–431.
           Rawsthorne, S. 2002. Carbon flux and fatty acid synthesis in plants. Prog. Lipid Res.
             41:182–196.
           Reid, M.S., D.A. Heatherbell, and H.K. Pratt. 1982. Seasonal patterns in chemical compo-
             sition of the fruit of Actinidia chinensis. J. Am. Soc. Hortic. Sci. 107:316–319.
           Rienth, M., L. Torregrosa, G. Sarah, M. Ardisson, J.M. Brillouet, and C. Romieu. 2016.
             Temperature desynchronizes sugar and organic acid metabolism in ripening grapevine
             fruits and remodels their transcriptome. BMC Plant Biol. 16(1):article number 164.
           Robbins, R.J. 2003. Phenolic acids in foods: an overview of analytical methodology.
             J. Agr. Food Chem. 51(10):2866–2887.
           Robertson, J.A., F.I. Meredith, and S.D. Senter. 1992. Physical, chemical and sensory
             characteristics of Japanese‐type plums grown in Georgia and Alabama. J. Sci. Food
             Agric. 60:339–347.
Case: 1:19-cv-05626 Document #: 29-3 Filed: 12/12/19 Page 56 of 60 PageID #:29

          426                                       ROBERT P. WALKER AND FRANCO FAMIANI


          Rodriguez, M.R., M.V. Oderiz, J.L. Hernandez, and J.S. Lozano. 1992. Determination of
            vitamin C and organic acids in various fruits by HPLC. J. Chromatogr. Sci.
            30:433–437.
          Rodríguez‐Guisado, I., F. Hernández, P. Melgarejo, P. Legua, R. Martínez, and J.J. Martínez.
            2009. Chemical, morphological and organoleptical characterisation of five Spanish
            quince tree clones (Cydonia oblonga Miller). Sci. Hortic. 122:491–496.
          Rogiers, S.Y. and N.R. Knowles. 1997. Physical and chemical changes during growth,
            maturation, and ripening of saskatoon (Amelanchier alnifolia) fruit. Can. J. Bot.
            75:1215–1225.
          Rojas‐Lara, B.A. and J.C. Morrison. 1989. Differential effects of shading fruit or foliage on
            the development and composition of grape berries. Vitis 28:199–208.
          Rop, O., T. Jurikova, J. Sochor, J. Mlcek, and D. Kramarova. 2011. Antioxidant capacity,
            scavenging radical activity and selected chemical composition of native apple cultivars
            from Central Europe. J. Food Quality 34:187–194.
          Róth, E., A. Berna, K. Beullens, S. Yarramraju, J. Lammertyna, A. Schenk, and B. Nicolaï.
            2007. Postharvest quality of integrated and organically produced apple fruit.
            Postharvest Biol. Technol. 45(1):11–19.
          Rothwell, J.A., J. Pérez‐Jiménez, V. Neveu, A. Medina‐Ramon, N. M’Hiri, P. Garcia Lobato,
            C. Manach, K. Knox, R. Eisner, D. Wishart, and A. Scalbert. 2013. Phenol‐Explorer 3.0:
            a major update of the Phenol‐Explorer database to incorporate data on the effects of
            food processing on polyphenol content. Database, 10.1093/database/bat070.
          Roubelakis‐Angelakis, K.A. and W.M. Kliewer. 1992. Nitrogen metabolism in grapevine.
            Hort. Rev. 10:407–452.
          Ruffner, H. P., W. Koblet, and D. Rast. 1975. Gluconeogenese in reifenden Beeren von
            Vitis vinifera. Vitis 13:319–328.
          Ruffner, H.P. 1982a. Metabolism of tartaric and malic acids in Vitis: a review – Part A.
            Vitis 21:247–259.
          Ruffner, H.P. 1982b. Metabolism of tartaric and malic acids in Vitis: a review – Part B.
            Vitis 21:346–358.
          Sadka, A., E. Dahan, L. Cohen., and K.B. Marsh. 2000. Aconitase activity and expression
            during the development of lemon fruit. Physiol. Plant. 108:255–262.
          Saito, K. and F.A. Loewus. 1989. Occurrence of L(+)‐tartaric acid and its formation form
            D‐gluconate or D‐xylo‐5‐hexulosonate in bean leaf (Phaseolus vulgaris L.). Plant Sci.
            62:175–180.
          Schaffer, A.A. and M. Petreikov. 1997. Sucrose‐to‐starch metabolism in tomato fruit
            undergoing transient starch accumulation. Plant Physiol. 113:739–746.
          Schjoerring J.K., S. Husted, G. Mäck, and M. Mattsson. 2002. The regulation of ammo-
            nium translocation in plants. J. Exp. Bot. 53:883–890.
          Selcuk, N. and M. Erkan. 2015a. The effects of modified and palliflex controlled atmos-
            phere storage on postharvest quality and composition of ‘Istanbul’ medlar fruit.
            Postharvest Biol. Technol. 99:9–19.
          Selcuk, N. and M. Erkan. 2015b. The effects of 1‐MCP treatment on fruit quality of medlar
            fruit (Mespilus germanica L. cv. Istanbul) during long term storage in the palliflex stor-
            age system. Postharvest Biol. Technol. 100:81–90.
          Sha, S., J. Li, J. Wu, and S. Zhang. 2011a. Characteristics of organic acids in the fruit of
            different pear species. Afric. J. Agric. Res. 6(10):2403–2410.
          Sha, S.F., J.C. Li, J. Wu, and S.L. Zhang. 2011b. Changes in the organic acid content and
            related metabolic enzyme activities in developing ‘Dangshansuli’ pear fruit. Afric. J.
            Microbiol. Res. 5(26):4513–4518.
Case: 1:19-cv-05626 Document #: 29-3 Filed: 12/12/19 Page 57 of 60 PageID #:29

           8. ORGANIC ACIDS IN FRUITS                                                            427


           Sha, S.F., J.C. Li, J. Wu, and S.L. Zhang. 2011c. Changes in the organic acid content and
             related metabolic enzyme activities in developing ‘Xinping’ pear fruit. Afric. J. Agric.
             Res. 6(15):3560–3567.
           Shen, R., J.F. Ma, M. Kyo, and T. Iwashita. 2002. Compartmentation of aluminium in
             leaves of an Al‐accumulator, Fagopyrum esculentum Moench. Planta 215:394–398.
           Shimokawa, K., Y. Ueda, and Z. Kasai. 1972. Decarboxylation of oxalic acid during ripen-
             ing of banana fruit (Musa sapientum L.). Agric. Biol. Chem. 36:2021–2024.
           Silva, B.M., P.B. Andrade, G.C. Mendes, R.M. Seabra, and M.A. Ferreira. 2002. Study of
             the organic acids composition of quince (Cydonia oblonga Miller) fruit and jam. J. Agr.
             Food Chem. 50:2313–2317.
           Singh, S.P., Z. Singh, and E.E. Swinny. 2009. Sugars and organic acids in Japanese plums
             (Prunus salicina Lindell) as influenced by maturation, harvest date, storage tempera-
             ture and period. Int. J. Food Sci. Technol. 44:1973–1982.
           Smirnoff, N. 2011. Vitamin C: the metabolism and functions of ascorbic acid in plants.
             Adv. Bot. Res. 59:109–177.
           Smith, A.C., H.M. Buchanan‐Smith, A.K. Surridge, D. Osorio, and N.I. Mundy. 2003. The
             effect of colour vision status on the detection and selection of fruits by tamarins
             (Saguinus spp.). J. Exp. Biol. 206:3159–3165.
           Soares, F.D., T. Pereira, M.O.M. Marques, and A.R. Monteiro. 2007. Volatile and non‐­
             volatile chemical composition of the white guava fruit (Psidium guajava) at different
             stages of maturity. Food Chem. 100:15–21.
           Sonnante, G., R. D’Amore, E. Blanco, C.L. Pierri, M. De Palma, J. Luo, M. Tucci, and
             C. Martin. 2010. Novel hydroxycinnamoyl‐coenzyme A quinate transferase genes
             from artichoke are involved in the synthesis of chlorogenic acid. Plant Physiol.
             153:1224–1238.
           Stafford, H.A. 1959. Distribution of tartaric acid in the leaves of certain angiosperms. Am.
             J. Bot. 46:347–352.
           Stafford, H.A. 1961. Distribution of tartaric acid in the Geraniaceae. Am. J. Bot. 48:
             699–701.
           Stitt, M., C. Müller, P. Matt, Y. Gibon, P. Carillo, R. Morcuende, W.R. Scheible, and
             A. Krapp. 2002. Steps towards an integrated view of nitrogen metabolism. J. Exp. Bot.
             53:959–970.
           Sturm, K., D. Koron, and F. Stampar. 2003. The composition of fruit of different straw-
             berry varieties depending on maturity stage. Food Chem. 83:417–422.
           Sun, G.M., X.M. Zhang, A. Soler, and P.A. Marie‐Alphonsine. 2016. Nutritional composi-
             tion of pineapple (Ananas comosus (L.) Merr.). p. 609–637. In: M. Simmonds, and V.R.
             Preedy (eds). Nutritional composition of fruit cultivars. Academic Press.
           Sweetman, C., L.G. Deluc, G.R. Cramer, C.M. Ford, and K.L. Soole. 2009. Regulation of
             malate metabolism in grape berry and other developing fruits. Phytochemistry
             70(11‐12):1329–1344.
           Sweetman, C., V.O. Sadras, R.D. Hancock, K.L. Soole, and C.M. Ford. 2014. Metabolic
             effects of elevated temperature on organic acid degradation in ripening Vitis vinifera
             fruit. J. Exp. Bot. 65(20):5975–5988.
           Szychowski, P.J., S. Munera‐Picazo, A. Szumny, Á.A. Carbonell‐Barrachina, and
             F. Hernández. 2014. Quality parameters, bio‐compounds, antioxidant activity and sen-
             sory attributes of Spanish quinces (Cydonia oblonga Miller). Sci. Hortic. 165:163–170.
           Terrier, N. and C. Romieu. 2001. Grape berry acidity. p. 33–57. In: K.A. Roubelakis‐
             Angelakis (ed.). Molecular biology and biotechnology of the grapevine. Kluwer
             Academic Publishers, Netherlands.
Case: 1:19-cv-05626 Document #: 29-3 Filed: 12/12/19 Page 58 of 60 PageID #:29

          428                                      ROBERT P. WALKER AND FRANCO FAMIANI


          Thimann, K.V. and W.D. Bonner. 1950. Organic acid metabolism. Annu. Rev. Plant
            Physiol. 1:75–108.
          This, P., T. Lacombe, and M.R. Thomas. 2006. Historical origins and genetic diversity of
            wine grapes. Trends Genet. 22:511–519.
          Tian, H., L. Jiang, E. Liu, J. Zhang, F. Liu, and X. Peng. 2008. Dependence of nitrate‐
            induced oxalate accumulation on nitrate reduction in rice leaves. Physiol. Plant. 133:
            180–189.
          Ting, S.V. and J.A. Attaway. 1971. Citrus fruits. p. 107–169. In: A.C. Hulme (ed.). The
            biochemistry of fruits and their products. Vol. 2, Academic Press, London.
          Tohge, T., M. Watanabe, R. Hoefgen, and A.R. Fernie. 2013. Shikimate and phenylalanine
            biosynthesis in the green lineage. Front. Plant Sci. 4:62.
          Toldam‐Andersen, T.B. and P. Hansen. 1997. Growth and development in black currant
            (Ribes nigrum). III. Seasonal changes in sugars, organic acids, chlorophyll and antho-
            cyanins and their possible metabolic background. J. Hortic. Sci. 72(1):155–169.
          Tucker, G.A. 1993. Introduction. p. 1–51. In: G.B. Seymour, J.E. Taylor, and G.A. Tucker
            (eds). Biochemistry of fruit ripening. Chapman & Hall, London.
          Ulrich, R. 1971. Organic acids. p. 98–118. In: A.C. Hulme (ed.). The biochemistry of fruits
            and their products – Vol. 1. Academic Press, London, New York.
          Van Buren, J. 1971. Fruit phenolics. p. 269–304. In: A.C. Hulme (ed.). The biochemistry
            of fruits and their products. Academic Press, New York.
          Van den Bilcke, N., K. Alaerts, S. Ghaffaripour, D.J. Simbo, and R. Samson. 2014. Physico‐
            chemical properties of tamarind (Tamarindus indica L.) fruits from Mali: selection of
            elite trees for domestication. Genet. Resourc. Crop Evol. 61:537–553.
          Van Gorsel, H., C. Li, E.L. Kerbel, M. Smits, and A.A. Kader. 1992. Compositional charac-
            terization of prune juice. J. Agr. Food Chem. 40:784–789.
          Vanderslice, J.T., D.J. Higgs, J.M. Hayes, and G. Block. 1990. Ascorbic acid and dehy-
            droascorbic acid content of foods‐as‐eaten. J. Food Compos. Anal. 3:105–118.
          Vickery, H.B. and G.W. Pucher. 1940. Organic acids of plants. Annu. Rev. Biochem.
            9:529–544.
          Vieira, F.G.K., G.D.S.C. Borges, C. Copetti, L.V. Gonzaga, E. da Costa Nunes, and R. Fett.
            2009. Activity and contents of polyphenolic antioxidants in the whole fruit, flesh and
            peel of three apple cultivars. Arch. Latinoam. Nutr. 59:101–106.
          Villarino, M., P. Sandín‐Espana, P. Melgarejo, and A. De Cal. 2011. High chlorogenic and
            neochlorogenic acid levels in immature peaches reduce Monilinia laxa infection by
            interfering with fungal melanin biosynthesis. J. Agr. Food Chem. 59:3205–3213.
          Vines, A.E. and N. Rees. 1968. Plant and animal biology. Pitman Publishing Limited.
            p. 497–597.
          Wagner, G.J. 1981. Vacuolar deposition of ascorbate‐derived oxalic acid in barley. Plant
            Physiol. 67:591–593.
          Walker, R.P., A. Battistelli, S. Moscatello, L. Técsi, R.C. Leegood, and F. Famiani. 2015.
            Phosphoenolpyruvate carboxykinase and gluconeogenesis in grape pericarp. Plant
            Physiol. Biochem. 97:62–69.
          Walker, R.P., A. Battistelli, S. Moscatello, Z.H. Chen, R.C. Leegood, and F. Famiani. 2011a.
            Phosphoenolpyruvate carboxykinase in cherry (Prunus avium L.) fruit during develop-
            ment. J. Exp. Bot. 62:5357–5365.
          Walker, R.P., A. Battistelli, S. Moscatello, Z.H. Chen, R.C. Leegood, and F. Famiani. 2011b.
            Metabolism of the seed and endocarp of cherry (Prunus avium L.) during development.
            Plant Physiol. Biochem. 49:923–930.
          Walker, R.P. and Z.H. Chen. 2002. Phosphoenolpyruvate carboxykinase: structure, func-
            tion and regulation. Adv. Bot. Res. 38:93–189.
Case: 1:19-cv-05626 Document #: 29-3 Filed: 12/12/19 Page 59 of 60 PageID #:29

           8. ORGANIC ACIDS IN FRUITS                                                             429


           Walker, R.P., F. Famiani, A. Baldicchi, J.G. Cruz‐Castillo, and P. Inglese. 2011c. Changes
             in enzymes involved in photosynthesis and other metabolic processes in the fruit of
             Opuntia ficus‐indica during growth and ripening. Sci. Hortic. 128(3):213–219.
           Walton, E.F. and T.M. DeJong. 1990. Estimating the bioenergetic cost of a developing
             kiwifruit berry and its growth and maintenance respiration components. Ann. Bot.
             66:417–424.
           Wang, H.C., H.B. Huang, X.M. Huang, and Z.Q. Hu. 2006. Sugar and acid compositions in
             the arils of Litchi chinensis Sonn.: cultivar differences and evidence for the absence of
             succinic acid. J. Hortic. Sci. Biotechnol. 81:57–62.
           Watanabe, K. and B. Takahashi. 1998. Determination of soluble and insoluble oxalate
             contents in kiwifruit (Actinidia deliciosa) and related species. J. Jpn. Soc. Hortic. Sci.
             67:299–305.
           Webb, M.A. 1999. Cell‐mediated crystallization of calcium oxalate in plants. Plant Cell
             11:751–761.
           Wen, Y.Q., J. Cui, Y. Zhang, C.Q. Duan, and Q.H. Pan. 2014. Comparison of organic acid
             levels and L‐IdnDH expression in Chinese‐type and European‐type grapes. Euphytica
             196:63–76.
           Whiting, G.C. 1958. The non‐volatile organic acids of some berry fruits. J. Sci. Food Agric.
             9(4): 244–248.
           Widhalm, J.R. and N. Dudareva. 2015. A familiar ring to it: biosynthesis of plant benzoic
             acids. Mol. Plant 8:83–97.
           Willson, M.F. and C.J. Whelan. 1990. The evolution of fruit color in fleshy‐fruited plants.
             Am. Nat. 136:790–809.
           Wright, K.P. and A.A. Kader. 1997. Effect of slicing and controlled‐atmosphere storage on
             the ascorbate content and quality of strawberries and persimmons. Postharvest Biol.
             Technol. 10(1):39–48.
           Wrolstad, R.E., J.D. Culbertson, D.A. Nagaki, and C.F. Madero. 1980. Sugars and nonvola-
             tile acids of blackberries. J. Agr. Food Chem. 28:553–558.
           Wu, G.A., S. Prochnik, J. Jenkins, J. Salse, U. Hellsten, F. Murat, X. Perrier, M. Ruiz, S.
             Scalabrin, J. Terol, and M.A. Takita. 2014. Sequencing of diverse mandarin, pummelo
             and orange genomes reveals complex history of admixture during citrus domestication.
             Nat. Biotechnol. 32:656–662.
           Wu, J., H. Gao, L. Zhao, X. Liao, F. Chen, Z. Wang, and X. Hu. 2007. Chemical composi-
             tional characterization of some apple cultivars. Food Chem. 103:88–93.
           Wyman, H. and J.K. Palmer. 1964. Organic acids in the ripening banana fruit. Plant
             Physiol. 39:630.
           Xu, H.W., X.M. Ji, Z.H. He, W.P. Shi, G.H. Zhu, J.K. Niu, B.S. Li, and X.X. Peng. 2006.
             Oxalate accumulation and regulation is independent of glycolate oxidase in rice leaves.
             J. Exp. Bot. 57:1899–1908.
           Xu, X.J., Q.Y. Li, X.H. Song, Q.R. Shen, and C.X. Dong. 2012. Dynamic regulation of nitro-
             gen and organic acid metabolism of cherry tomato fruit as affected by different nitrogen
             forms. Pedosphere 22:67–78.
           Yamaki, S. 1984. Isolation of vacuoles from immature apple fruit flesh and compartmen-
             tation of sugars, organic acids, phenolic compounds and amino acids. Plant Cell
             Physiol. 25(1):151–166.
           Yamanaka, H., M. Kuno, K. Shiomi, and T. Kikuchi. 1983. Determination of oxalate in
             food by enzymatic analysis. J. Food Hyg. Soc. Jpn 24:454–458.
           Yang, X., J. Xie, F. Wang, J. Zhong, Y. Liu, G. Li, and S. Peng. 2011. Comparison of ascor-
             bate metabolism in fruits of two citrus species with obvious difference in ascorbate
             content in pulp. J. Plant Physiol. 168:2196–2205.
Case: 1:19-cv-05626 Document #: 29-3 Filed: 12/12/19 Page 60 of 60 PageID #:29

          430                                     ROBERT P. WALKER AND FRANCO FAMIANI


          Yoshida, S., K. Tazaki, and T. Minamikawa. 1975. Occurrence of shikimic and quinic
            acids in angiosperms. Phytochemistry 14:195–197.
          Yu, L., J. Jiang, C. Zhang, L. Jiang, N. Ye, Y. Lu, G. Yang, E. Liu, C. Peng, Z. He, and
            X. Peng. 2010. Glyoxylate rather than ascorbate is an efficient precursor for oxalate
            biosynthesis in rice. J. Exp. Bot. 61:1625–1634.
          Zhang, Y., H. Li, W. Shu, C. Zhang, W. Zhang, and Z. Ye. 2011. Suppressed expression of
            ascorbate oxidase gene promotes ascorbic acid accumulation in tomato fruit. Plant Mol.
            Biol. Rep. 29:638–645.
          Zhang, Y., P. Li, and L. Cheng. 2010. Developmental changes of carbohydrates, organic
            acids, amino acids, and phenolic compounds in ‘Honeycrisp’ apple flesh. Food Chem.
            123:1013–1018.
          Zulet, A., A. Zabalza, and M. Royuela. 2013. Phytotoxic and metabolic effects of exoge-
            nous quinate on Pisum sativum L. J. Plant Growth Regul. 32:779–788.
